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`7KOBZ8 S@AJ7XA9 S2IM@SO3&I OT9 9IOLK9 K9S2KMC LISA@MLIR NB 2X89KP7OL2I 2V OT9 M9[N97I2K 2V OT9 QLOI98898C 7IM 7VO9K S2I8LM9KLIR OT9 XKL9V8 VLA9M XB S2@I89A V2K OT9 U9I9K7A #2@I89A 7IM OT9 .98J2IM9IOC $ N7a9 OT9 V2AA2QLIR($'!$'U% &( (+#)$3?F.$%!$#)$&')T9 .98J2IM9IOC 7I &TL2 S2KJ2K7OL2IC QLOT 7I 2VVLS9 7IM JA7S9 2V X@8LI988 LI #7IO2IC &TL2C L8 7 ML8OKLX@O2K 2V I@NL8[N7OLS 7IM K9ALRL2@8 S2AA9SOLXA983 +II@7AABC OT9 .98J2IM9IO 89AA8 7IM 8TLJ8 VK2N LO8 #7IO2I V7SLALOB R22M8 P7A@9M LI 9WS988 2V   5+AA M7O98 7K9 VK2N +@R@8O 6>>0 O2 ?@AB 6>>< @IA988 2OT9KQL89 LIML[S7O9M3b<>C>>> MLK9SOAB O2 J2LIO8 2@O8LM9 OT9 %O7O9 2V &TL23 )T9 .98J2IM9IO 7MNLO8C 7IM $ VLIMC OT7O LO L8 7I 9NJA2B9K 9IR7R9M LI S2NN9KS9 QLOTLI OT9 N97ILIR 2V %9SOL2I 6]6^C ]4^C 7IM ]1^ 2V OT9 +SO 7IM OT7O OT9 FIL2I L8 7 A7X2K 2KR7ILc7OL2I QLOTLI OT9 N97ILIR 2V %9SOL2I 6]<^ 2V OT9 +SO3$$3+,,"U"! F'(+$. ,+-&. `.+#)$#"%)TL8 S789 LIP2AP98 OT9 .98J2IM9IOZ8 7AA9R9M OK97ON9IO 2V E7RRL9 "IR9AT7KOC OT9 #T7KRLIR `7KOBC 7VO9K 8T9 S2NJA7LI9M 7X2@O 7 89S@KLOB R@7KM 7AA9R9MAB 8O97ALIR 9NJA2B998Z JLcc7 OLJ N2I9B3 "IR9AT7KO S2IO9IM8 OT7OC 78 7 K98@AO 2V OT289 S2N[JA7LIO8C OT9 .98J2IM9IOZ8 N7I7R9N9IO 8O7VV @OO9K9M S29KSLP9 8O7O9N9IO8 S2NJ9AALIR T9K O2 8O2J S2NJA7LILIRC JA7S9M T9K @IM9K 8@KP9LAA7IS9C 7IM M9IL9M T9K K9_@98O V2K 7 A97P9 2V 7X89IS9 LI ?@I9 6>><3)T9 .98J2IM9IOC 7 /[B97K 2AM S2NJ7IB 9IR7R9M LI OT9 ML8[OKLX@OL2I 2V I@NL8N7OLS S2LI8CA9OO9K8C 7IM 2OT9K S2AA9SOLXA98C 9NJA2B8 7JJK2WLN7O9AB />> Q2Ka9K83 $O S29WL8O8 7O LO8 #7IO2I V7SLALOB QLOT 7I 7VVLAL7O9M S2NJ7IBC `7O9IO *97AOT3 )T9 .9[8J2IM9IO 7IM `7O9IO *97AOT LIO9KNLIRA9 2J9K7OL2I8 7IM J9K[82II9A3 '2I9 2V OT9 .98J2IM9IOZ8 9NJA2B998 7K9K9JK989IO9M XB 7 @IL2I3"IR9AT7KO Q2Ka9M V2K OT9 .98J2IM9IO 78 7 J7KO[OLN9 J7Sa9K VK2N +@R@8O 66C 6>>0C O2 E7B 6/C 6>><3 !@KLIR "IR[9AT7KOZ8 9NJA2BN9IO XB OT9 .98J2IM9IOC 8T9 Q78 S2I8L8O9IOAB M98SKLX9M 78 7I 9WS9AA9IO Q2Ka9K LI J9KV2KN7IS9 9P7A@7OL2I83 HTLA9 O7AaLIR Q78 J9KNLOO9M M@KLIR Q2KaOLN9C "IR9AT7KO T7M 7 JK2SALPLOB V2K A2@M 7IM SK@M9 A7IR@7R9 OT7O Q78 82N9OLN98 2VV9I8LP9 O2 2OT9K8 LI T9K Q2Ka 7K973 $I J9KV2KN7IS9 9P7A@7[OL2I8C "IR9AT7KO S2NN9IO9M 2I T9K J9IST7IO V2K O7AaLIRC T9K 2JLIL2I7O9M I7O@K9C OT9 I99M O2 dOKB O2 T7P9 V@I 7O NB Y2X 7 ALOOA9 _@L9O9KCe OT9 I99M O2 dS2IPLIS9 N7I7R9N9IO OT7O $ N7B T7P9 7 A2@M N2@OT X@O NB Q2Ka L8 9WS9AA9IOCe 7IM OKBLIR dI2O O2 LKKLO7O9 2OT9K8 QLOT NB X@XXABI9883e U7LA ,BISTC T9K 8@[J9KPL82KC K9S2NN9IM9M OT7O "IR9AT7KOM2 dA988 O7AaLIR 82 N2K9 Q2Ka R9O8 M2I9e 7IM S2Q2Ka9K8 Q9K9 dI2O ML8OK7SO9M 7IM M2LIR A988 Q2KaCe I2O9M OT7O "IR9AT7KOZ8 dLI7JJK2JKL7O9 O7Aa LI OT9 Q2Ka JA7S9 N7a98 82N9 S2Q2Ka9K8 @IS2NV2KO7XA9 7IM ML8OK7SO9M VK2N M2LIR OT9LK Y2X 9VVLSL9IOABCe 7IM S2N[N9IM9M "IR9AT7KO V2K dM2LIR N@ST X9OO9K 7O S2IOK2AALIR B2@K89AV 7IM B2@K S2IP9K87OL2I83e "IR9AT7KO Q78 7A82 S2@I[89A9M 2I 89P9K7A 2SS78L2I8C 7AOT2@RT I2I9 2V OT289 LI8O7IS98 LIP2AP9M S2IM@SO 2K 8J99ST 2@O8LM9 T9K Q2Ka 7K9736!@9 O2 T9K _@LKaB X9T7PL2KC "IR9AT7KOZ8 Q2Ka A2S7OL2I Q78 N2P9M 89P9K7A OLN98 82 8T9 S2@AM Q2Ka 7A2I93/)T9 `Lcc7 )LJ #2IOK2P9K8B)T9 .98J2IM9IOZ8 9NJA2B998 R9O 7I @IJ7LM 5f6 T2@K A@ISTXK97a 7IM T7P9 OT9 2JOL2I 2V R2LIR 2@O O2 97O 2K 97OLIR A@IST LI OT9 V7SLALOB3 "NJA2B998 QT2 97O A@IST LI OT9 V7SLALOB   6,BIST JK2PLM9M 7 S7IMLMC SK9MLXA9 788988N9IO 2V "IR9AT7KOZ8 Q2Ka J9KV2KN7IS9C QTLST "IR9AT7KO MLM I2O K9X@O3 )K3 /<5;/<63 *2Q9P9KC S2IOK7KB O2 OT9 .98J2IM9IOZ8 7889KOL2IC OT9K9 L8 I2 M2S@[N9IO9M JK22V OT7O 8T9 Q2@AM @89 8@ST A7IR@7R9 2@O8LM9 T9K Q2Ka 7K973 /)TL8 O98OLN2IB XB !2II7 H9IM9AAC S2LI P7@AO 8@J9KPL82KC 7IM E7Ka #K7LRC T@N7I K982@KS98 MLK9SO2KC Q78 I2O ML8J@O9M3 )K3 /11;/1:C 0>:;0>=3 F'$g".%+, %D'!$#+)$&'%C$'#346<VK9_@9IOAB T7P9 OT9LK A@IST M9ALP9K9M OT9K93 &SS78L2I7AABC S9K[O7LI 9NJA2B998C LISA@MLIR "IR9AT7KOC Q2@AM JA7S9 7 RK2@J 2KM9K V2K JLcc7 M9ALP9KB ]OT9 JLcc7 RK2@J^3 )T9 JLcc7 RK2@J N9NX9K8 OBJLS7AAB R7P9 OT9LK 2KM9K 7IM N2I9B O2 $K7 *9NLIRQ7BC 7 89S@[KLOB R@7KM 9NJA2B9M XB FILO9M '7OL2I7A %9S@KLOB #2NJ7IBC OT9 .98J2IM9IOZ8 89S@KLOB S2IOK7SO2K3 *9NLIRQ7B P2A@IO99K9M O2 JA7S9 OT9 2KM9K8C K9S9LP9 OT9N LI OT9 K9S9JOL2I 7K97C 7IM J7B OT9 JLcc7 M9ALP9KB J9K82I3 "7ST 9NJA2B99 J7KOLSLJ7OLIR LI OT9 JLcc7 RK2@J Q2@AM 7A82 LISA@M9 7 <>[S9IO OLJ V2K OT9 JLcc7 M9ALP9KB J9K82I30&I 2I9 2SS78L2IC LI A7O9 E7KST 2K 97KAB +JKLAC OT9 JLcc7 RK2@J JA7S9M 7I 2KM9K QLOT (2W `Lcc73 )T9 JLcc7 M9ALP9KB Q78 A7O9C T2Q9P9KC S7@8LIR 82N9 2V OT9 9NJA2B998 O2 K98@N9 Q2Ka QLOT2@O T7PLIR 97O9I 7IBOTLIR3 ,7O9K OT7O 7VO9KI22IC "A7LI9 .9LOcC 7I 9NJA2B99 QT2 J7KOLSLJ7O9M LI OT9 JLcc7 RK2@J OT7O M7BC PL8LO9M (2W `Lcc73 %2N9 9NJA2B998 Q9K9 7IRKB 7IM Q7IO9M 7 K9V@IM3 )T9 2QI9K K9V@89M 7 K9V@IM 7IM 7MM9M OT7O TL8 MKLP9K8 I9P9K K9S9LP9M OLJ8 V2K M9ALP9KL98 N7M9 O2 OT9 .98J2I[M9IOZ8 V7SLALOB3 +Q7K9 OT7O 9NJA2B998 OBJLS7AAB JK2PLM9M *9N[NLIRQ7B QLOT OLJ N2I9BC .9LOc LNN9ML7O9AB 8@8J9SO9M *9N[NLIRQ7B Q78 a99JLIR OT9 OLJ N2I9B LI8O97M 2V RLPLIR LO O2 OT9 JLcc7 M9ALP9KB J9K82I3 .9LOc S7AA9M "IR9AT7KO 7O T2N9 A7O9K OT7O M7B 7IM O2AM T9K QT7O 8T9 A97KI9M 7O (2W `Lcc73<)T9 V2AA2QLIR M7BC .9LOc N9O QLOT E7Ka #K7LRC OT9 .98J2I[M9IOZ8 MLK9SO2K 2V T@N7I K982@KS98C O2 J788 7A2IR T9K ML8S@88L2I QLOT (2W `Lcc7Z8 2QI9K3 #K7LR OT7Ia9M T9K V2K 8T7KLIR OT9 LI[V2KN7OL2I 7IM JK2NL89M O2 A22a LIO2 OT9 8LO@7OL2I34+VO9K TL8 N99OLIR QLOT .9LOcC #K7LR 78a9M )LN2OTB E9IM9IT7AAC OT9 ML[K9SO2K 2V V@AVLAAN9IOC O2 _@98OL2I *9NLIRQ7B 7X2@O OT9 JLcc7 OLJ LISLM9IO3 E9IM9IT7AA 8J2a9 O2 *9NLIRQ7BC QT2 M9IL9M OT9 7SS@87OL2I3 *9NNLIRQ7B9WJA7LI9M OT7O T9 Q78 7AK97MB 7Q7K9 OT7O .9LOc 7IM "IR9AT7KO 7SS@89M TLN 2V NL87JJK2JKL7OLIR OT9 OLJ N2I9B3 *9 7A82 SA7LN9M OT7O OT9B Q9K9 J788LIR 7K2@IM K@[N2K8 7X2@O TLN O2 2OT9K 9NJA2B998C LISA@MLIR 2I9 OT7O *9N[NLIRQ7B Q78 T7PLIR 7I 7VV7LK QLOT 2I9 2V OT9 .98J2IM9IOZ8 9NJA2B99831*9NLIRQ7B M9IL9M OT9 K@N2K8 7IM E9IM9IT7AA 78a9M TLN O2 8O2J JA7SLIR V22M 2KM9K83 *9NLIRQ7B 7RK99M3   0$OL8 I2O ML8J@O9M OT7O OT9 .98J2IM9IO MLM I2O K9_@LK9 *9NLIRQ7B O2 J9KV2KN OTL8 89KPLS9 7IM OT7O T9 P2A@IO99K9M O2 M2 LO3 )K3 64;6:C <5;<6C 6/4;6/1C 065;06/C 0/0;0/<C <653<$ X789 OTL8 VLIMLIR 2I .9LOcZ SK9MLXA9 7IM @IS2IO98O9M O98OLN2IB3 *9K O98OLN2IB Q78 S2I8L8O9IO OTK2@RT2@OC 7IM 8T9 JK2PLM9M 8J2IO7I9[2@8 K98J2I898 O2 V7LKAB S2IO9IOL2@8 SK288[9W7NLI7OL2I _@98OL2I83 )K3 6:;//3 4.9LOc 7IM #K7LR JK2PLM9M V7LKAB S2I8L8O9IO O98OLN2IB K9R7KMLIR OTL8 S2IP9K87OL2I3 )K3 //;/0C 0/0;0/<31)T9 .98J2IM9IO I2O9M OT7O LO Q78 JK9SA@M9M 7O OKL7A dVK2N 7MMK988[LIR 2OT9K K@N2K8 7IM 7AA9R7OL2I8 OT7O "IR9AT7KO Q78 8JK97MLIR 7X2@O *9NLIRQ7B3e .3 -K3 7O 13 )T9 .98J2IM9IO JK9MLS7O9M LO8 JK2VV9K 2I OT9 7889KOL2I OT7O "IR9AT7KO Q78 9IR7R9M LI 7 P9IM9OO7 7R7LI8O *9NLIRQ7B QTLSTC LV OK@9C N97IO OT7O 8T9 Q78 I2O 9IR7RLIR LI dN@O@7A 7LM 2K JK2[O9SOL2Ie QLOTLI OT9 N97ILIR 2V OT9 +SO3 )K3 56C /=1;0>>C 06/;0613 )T9 .98J2IM9IOZ8 V2S@8 2I "IR9AT7KOZ8 N2OLP7OL2I L8 NL8JA7S9M3 $O L8 @IML8[J@O9M OT7O "IR9AT7KO S2NJA7LI9M OT7O *9NLIRQ7B 8O2A9 JLcc7 OLJ N2I9B 7IM OT7O OT9 .98J2IM9IO K98J2IM9M O2 8@ST 8J99ST LI OT9 Q2KaJA7S93 +8 OT9K9 L8 I2 JK22V OT7O OT9 .98J2IM9IO 7MMK9889M 2OT9K K@N2K8C "IR9A[T7KOZ8 8J99ST K9R7KMLIR OT9 JLcc7 OLJ LISLM9IO L8 OT9 2IAB L88@9hI2O 7 87A7SL2@8LI_@LKB LIO2 7 d!7B 2V &@K ,LP98e 7O OT9 .98J2IM9IOZ8 Q2Ka[JA7S93  '9LOT9K #K7LR I2K E9IM9IT7AA 9P9K S2IO7SO9M (2W `Lcc7 O2 S2IVLKN OT9 7AA9R7OL2I83:#K7LR MLMC T2Q9P9KC 8J97a QLOT OT9 .98J2IM9IOZ8 K9S9JOL2IL8OC ?9IILV9K .2MKLR@9cC X9S7@89 V22M M9ALP9KL98 7K9 JA7S9M 2I T9K M98a3 .2MKLR@9c O2AM #K7LR OT7O 8T9 Q2@AM T97K *9NNLIRQ7B S2@IO N2I9B 2@O A2@M 7IM OT9I 87B OT7O dOTL8 L8 V2K B2@3e=&P9K OT9 S2@K89 2V OT9 I9WO 6 M7B8C "IRA9T7KO 7IM .9LOc ML8S@889M OT9 N7OO9K QLOT S2Q2Ka9K8 LI OT9 S2LI P7@AO 7IMC M@KLIR XK97aOLN9C LI 2OT9K J7KO8 2V OT9 V7SLALOB3 )T9B JK2PLM9M S2Q2Ka9K8 QLOT (2W `Lcc7Z8 O9A9JT2I9 I@NX9K 7IM @KR9M OT9N O2 S7AA3 )2 OT9 9WO9IO OT7O OT9 S2IP9K87OL2I8 2SS@KK9M M@KLIR Q2KaOLN9C OTL8 Q78 I2O @I@8@7A 7O OT9 .98J2IM9IOZ8 V7SLALOB35>*2Q9P9KC 89P9K7A S2LI P7@AO 9NJA2B998C LISA@MLIR %7K7 i9I2C E7KOT7 %NLOTC 7IM #TKL88B %IBM9KC S2NJA7LI9M O2 ,BIST OT7O OT9 ML8S@88L2I Q78 ML8OK7SOLIR OT9N VK2N OT9LK Q2Ka3 ,BIST J7889M OT7O 7A2IR O2 H9IM9AA3 H9IM9AA OT9I O2AM E9IM9IT7AA3 *2Q9P9KC K7OT9K OT7I 8J97a QLOT .9LOc 7IM "IR9AT7KO 7X2@O OT9 N7OO9KC E9IM9IT7AA O2AM H9IM9AA O2 T7P9 "IR9AT7KO 7IM .9LOc R2 N99O QLOT #K7LR355#K7LRZ8 %O7O9N9IO8 .9R7KMLIR OT9 `Lcc7 )LJ $88@9E9IM9IT7AA S7AA9M #K7LR 7IM O2AM TLNT9 Q78 89IMLIR "IR9AT7KO 7IM .9LOc O2 N99O QLOT TLN O2 X9 S2@I89A9M K9R7KM[LIR OT9 JLcc7 OLJ LISLM9IO3 E9IM9IT7AA O2AM #K7LR OT7O ML8S@8[8L2I 2P9K OT9 JLcc7 OLJ LISLM9IO Q78 ML8K@JOLIR 2J9K7OL2I8356)T9 N99OLIR LI #K7LRZ8 2VVLS9 A78O9M 7JJK2WLN7O9AB < NLI[@O983 #K7LR X9R7I OT9 N99OLIR XB O9AALIR .9LOc OT7O OT9B JK9[PL2@8AB ML8S@889M OT9 L88@9 7IM T9 O2AM T9K OT7O T9 Q2@AM T7IMA9 OT9 8LO@7OL2I3 .9LOc S2IS@KK9M X@O 9WJA7LI9M OT7O 8T9 T7M I2O T97KM VK2N TLN3 )T9I #K7LR A22a9M 7O "IR9AT7KO 7IM 78a9M QTB 8T9 Q78 J788LIR 2@O OT9 O9A9JT2I9 I@NX9K V2K (2W `Lcc73 "IR9AT7KO X9R7I O2 9WJA7LI 7IM #K7LR 7SS@89M T9K 2V T7PLIR 7 X7M 7OOLO@M93 #K7LR OT9I L88@9M 7 P9KX7A Q7KILIR MLK9SOLIR "IR9AT7KO 7IM .9LOc O2 8O2J ML8S@88LIR OT9 JLcc7 OLJ   :$O7JJ97K8 OT7O E9IM9IT7AA 8J2a9 QLOT *9NNLIRQ7BC Q78 87OL8[VL9M QLOT TL8 K98J2I89C 7IM MLM I2 V@KOT9K LIP98OLR7OL2I3 )K3 6/<;6/1C 06/;0643=.9LOc 7SaI2QA9MR9M T97KLIR 7 dK@N2Ke OT7O .2MKLR@9c O2AM #K7LR OT7O 8T9 T97KM *9NNLIRQ7B RLP9 7 OLJ O2 OT9 M9ALP9KB J9K82I3 )K3 443 )T7O Q78 8@VVLSL9IO O2 7O A978O S2KK2X2K7O9 #K7LRZ8 T97K87B O98OLN2IB OT7O .2MKLR@9c O2AM TLN 8T9 T97KM *9NNLIRQ7B S2@IO N2I9B 7IM OT9I 87B 82N9OTLIR O2 OT9 9VV9SO OT7O dOTL8 L8 V2K B2@3e )K3 0/<;0/13 5>%7K7 i9I2C OT9 2IAB 9NJA2B99 O2 O98OLVB V2K OT9 .98J2IM9IOC S2IVLKN9M OT9LK 7889KOL2I OT7O LO Q78 S2NN2I V2K 9NJA2B998 O2 O7Aa QTLA9 Q2KaLIR3 )K3 /6;/4C 5>5;5>/C 511;51:C 0>:;0>=355$ X789 OTL8 VLIMLIR 2I S2I8L8O9IO 7IM SK9MLXA9 O98OLN2IB 2V ,BISTC i9I2C 7IM H9IM9AA3 "IR9AT7KOZ8 S2Q2Ka9K8C LISA@MLIR i9I2C E7KOT7 %NLOTC 7IM #TKL88B %IBM9KC Q9K9 OTK97O9ILIR O2 N2P9 OT9LK Q2Ka8O7OL2I8 7Q7B VK2N "IR9AT7KO LV 8T9 MLM I2O 8O2J X2OT9KLIR OT9N3 )K3 6//;6/<C 64<;64:C /<:;/<=C /40;/4<C /=/;/=4356)TL8 N99OLIR Q78 T9AM 82A9AB 7O E9IM9IT7AAZ8 K9_@98O3 )K3 6/03 $ MLM I2O SK9MLO #K7LRZ8 @IS2KK2X2K7O9M M2@XA9 T97K87B O98OLN2IB OT7O %99KB 7IM %STLAALIR 7AA9R9MAB S7AA9M TLN O2 S2NJA7LI OT7O "IR9AT7KO 7IM .9LOc Q9K9 ML8K@JOLIR 2J9K7OL2I8 LI OT9LK M9J7KON9IO83 (LK8OC I9LOT9K %STLAALIR I2K %99AB Q9K9 S7AA9M O2 O98OLVB3 %9S2IMC "IR9AT7KO 7IM .9LOc SK9MLXAB O98OLVL9M OT7O OT989 S2IP9K87OL2I8 2SS@KK9M M@KLIR XK97a83 )K3 /<C 4/;4<C 5>6;5>/3  )TLKMC #K7LR MLM I2O K98J2IM O2 OT9LK 7AA9R9M S2NJA7LIO8 7IM N9O QLOT "IR9AT7KO 7IM .9LOc 2IAB X9S7@89 E9IM9IT7AA 89IO OT9N O2 N99O QLOT TLN3 )K3 0/:;0/=3   !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!464LISLM9IO 2K V7S9 O9KNLI7OL2I35/.9LOc 7IM "IR9AT7KO 7RK99M OT7O dOT9K9 Q2@AM I9P9K X9 7I2OT9K Q2KM 87LM 78 A2IR 78 OT9B Q9K9 Q2KaLIRC 7X2@O OT9 JLcc7 OTLIR3e +O OT7O J2LIOC OT9 N99OLIR XK2a9 @JC 7IM "IR9AT7KO 7IM .9LOc K9O@KI9M O2 Q2Ka350)T9 .98J2IM9IOZ8 %@KP9LAA7IS9 2V "IR9AT7KO+VO9K OT9 N99OLIR QLOT #K7LR 7IM H9IM9AA ]OT9 #K7LR N99O[LIR^C OT9K9 Q9K9 I2 N2K9 S2NJA7LIO8 OT7O "IR9AT7KO 7IM .9LOc 9IR7R9M LI ML8K@JOLP9 X9T7PL2K35<'9P9KOT9A988C 2P9K 7 J9KL2M 2V 5 O2 6 Q99a8 7VO9K TL8 N99OLIR QLOT "IR9AT7KO 7IM .9LOcC #K7LR PL8LO9M OT9 Q7K9T2@89 7K97QT9K9 OT9 J7Sa9K8 Q2Ka9M3 .9LOc Q78 8OLAA Q2KaLIR LI OT9 S2LI P7@AO QT9K9 ,BIST 7A82 Q2Ka9M3 *2Q9P9KC "IR9AT7KO Q78 8O7OL2I9M 7O 7 M98a 2@O8LM9 OT9 S2LI P7@AO 7K973 #K7LR Q2@AM 2J9I OT9 M22K O2 OT9 7K97 7IM 8O7K9 7O "IR9AT7KO V2K 7X2@O 7 NLI@O93 )TL8 S2IOK78O9M QLOT TL8 JK7SOLS9 X9V2K9 OT9 N99OLIR 2V T7KMAB 9P9K PL8LOLIR OT7O 7K97 7IM Q78 N2OLP7O9M XB OT9 JLcc7 OLJ LISLM9IO ML8S@88L2I3 $I 7MMLOL2IC 7VO9K OT9 #K7LR N99OLIRC E9IM9IT7AA VK9_@9IOAB S7N9 2@O 2V TL8 2V[VLS9 O2 O9AA 9NJA2B998C LISA@MLIR "IR9AT7KO 7IM .9LOcC OT7O OT9B Q9K9 O7AaLIR O22 A2@M3 *9 7A82 2X89KP9M "IR9AT7KO 2I 89P9K7A 2SS78L2I8 QT9I 8T9 A9VO T9K Q2Ka 7K97 7IM Q7Aa9M O2 2OT9K 7K[978 LI OT9 Q7K9T2@893 )TL8 X9T7PL2K 7A82 S2IOK78O9M QLOT J78O JK7SOLS9 7IM Q78 N2OLP7O9M XB OT9 JLcc7 OLJ ML8S@88L2I354"IR9AT7KOZ8 .9_@98O V2K 7 5[E2IOT ,2IR g7S7OL2I?@I9 L8 OBJLS7AAB 7 N2IOT QT9I N7IB 2V OT9 .98J2IM9IOZ8 V@AA[OLN9 9NJA2B998 O7a9 P7S7OL2I3 (7AALIR LI OT9 8@NN9KC LO L8 7A82 7 TLRT[P2A@N9 JK2M@SOL2I N2IOT3 ?@I9 6>>< Q78 @I@8@7AC   5/$ MLM I2O SK9MLO OT9 O98OLN2IB 2V #K7LR 7IM H9IM9AA OT7O #K7LR 78a9M "IR9AT7KO 7IM .9LOc LV OT9B Q9K9 R2LIR LIO2 2OT9K M9J7KON9IO8 7IM dO9AALIR OT9N 7X2@OOTL8 JLcc7 OTLIR3e )K3 64:C 00>3 +8 9WJA7LI9M LI OT9 JK9S9MLIR V22OI2O9C OT9 N99OLIR Q78 T9AM 7O E9IM9IT7AAZ8 K9_@98O S2IS9KILIR ML8K@JOL2I LI OT9 S2LI P7@AO Q2Ka 7K97350$ X789 OTL8 VLIMLIR 2I OT9 SK9MLXA9 O98OLN2IB 2V .9LOc 7IM "IR9A[T7KO3 )K3 /4;0>C 5>/;5>43 )T9LK S2IO9IOL2I OT7O #K7LR O2AM OT9N O2 8O2J 7IB V@KOT9K ML8S@88L2I 2V OT9 JLcc7 OLJ L88@9 Q78 S2KK2X2K7O9M XB TL8 O98OLN2IB OT7O T9 O2AM OT9N O2 d8O2J3e +VO9K 7 XKL9V J7@89C T9 ST7IR9M TL8 O98OLN2IB O2 d8O2J ML8K@JOLIRCe X@O LO Q78 SA97K T9 MLM I2OQ7IO OT9N O2 ML8S@88 OT9 LISLM9IO 7IBN2K9C 7IBQT9K93 )K3 00>;0063 H9IM9AA 7A82 S2KK2X2K7O9M OT9LK O98OLN2IB XB K9S7AALIR OT7O #K7LRZ8 MLK9SOLP9 LISA@M9M 7 K9N7Ka dOT7O LO 8T2@AM I2O X9 O7Aa9M 7X2@O3 (K2N OT9IC OT7O M7B V2K[Q7KM I2OTLIR Q78 O2 X9 87LM3e )K364:;64=3 d$Oe Q78 SA97KAB 7 K9V9K9IS9 O2 OT9 JLcc7 OLJ LISLM9IO3 .9R7KMLIR OT9 7AA9R9M O9KNLI7OL2I OTK97OC $ SK9MLO9M OT9 O98OLN2IB 2V EL8OB -2L7I2C 7 SK9MLXA9 QLOI988C OT7O "IR9A[T7KO O2AM T9K OTL8 LNN9ML7O9AB 7VO9K OT9 N99OLIR3 )K3 51:3 5<#K7LR 7SaI2QA9MR9M OTL8 V7SO3 )K3 006354$ X789M OTL8 VLIMLIR 2I OT9 S2AA9SOLP9 O98OLN2IB 2V "IR9AT7KOC .9LOcC -2L7I2C 7IM E9IM9IT7AA3 "IR9AT7KO 7IM .9LOc O98OLVL9M K9R7KMLIR E9IM9IT7AAZ8 8@KP9LAA7IS9 7VO9K OT9 #K7LR N99OLIR3 )K3 06;00C 5>4;5>=3 -2L7I2 O98OLVL9MC T2Q9P9KC OT7O E9IM9IT7AA S7N9 2@O 2V TL8 2VVLS9 7 A2O N2K9 OT7I T9 @89M O2C X@O O2 O9AA 9NJA2B998 OT9B Q9K9 O7AaLIR O22 A2@M3 -789M 2I T9K SK9MLXA9 O98OLN2IB 7IMC RLP9I OT9 V7SO OT7O "IR9AT7KO Q78 7I 7MNLOO9M A2@MN2@OTC $MLM I2O SK9MLO OTL8 J2KOL2I 2V "IR9AT7KOZ8 7889KOL2I OT7O E9IM9IT7AA 8O7K9M 7O T9K 78 8T9 Q2Ka9M 8LA9IOAB 7O T9K M98a3 )K3 5>4;5>13 E9IM9IT7AAC 2I OT9 2OT9K T7IMC R9I9K7AAB M9IL9M 7 A97MLIR _@98OL2I 78 O2 QT9OT9K T9 JA7S9M OT9N @IM9K 8@KP9LAA7IS9C X@O 7MNLOO9M 2X89KPLIR OT9N 8J97a QLOT 2OT9K 9NJA2B998 2@O8LM9 OT9LK Q2Ka 7K978 7X2@O OT9 JLcc7 OLJ LISLM9IO3 ULP9I OT9 V7SO OT7O T9 2IAB A97KI9M 7X2@O OT9 L88@9 VK2N ,BIST 7IM H9IM9AA 4#5*2# OT9 N99OLIR QLOT #K7LRC LO L8 SA97K OT7O T9 V2AA2Q9M 7IM 2X89KP9M OT9N 7VO9K OT9 JLcc7 OLJ LISLM9IO3 )K3 6/5;6//C 6/:3 T2Q9P9KC X9S7@89 OT9 .98J2IM9IO Q78 LI OT9 JK2S988 2V N2P[LIR LO8 2J9K7OL2I8 O2 7 I9Q V7SLALOB OT7O 8@NN9Kh7 V7SO OT9 .98J2IM9IOZ8 N7I7R9K8 7IM 7MNLIL8OK7OLP9 8O7VV aI9QC 2K T7M K9782I O2 aI2QC LI E7B3 +8 7 K98@AOC M@KLIR OT9 VLK8O T7AV 2V ?@I9C J7KO[OLN9K8 Q2Ka9M 2IAB 7 V9Q M7B87 Q99a3 -B ?@I9 66C OT9 J7KO[OLN9 9NJA2B998 Q9K9 JA7S9M 2I A97P9 7IM O2AM O2 K9O@KI 2I ?@AB < 7VO9K S2NJA9OL2I 2V OT9 V7SLALOB N2P9351HT9I 8T9 Q78 TLK9MC "IR9AT7KO O2AM ,BIST 7X2@O T9K S@8[O2N 2V R2LIR O2 #2A2K7M2 V2K 7 N2IOT 9P9KB 8@NN9K3 ,BIST MLM I2O 899 7 JK2XA9N QLOT LO 7O OT9 OLN935:$I 7MMLOL2IC LI T9K S2NN9IO8 2I T9K VLK8O J9KV2KN7IS9 K9PL9QC M7O9M %9JO9NX9K 60C "IR9AT7KO K98J2IM9M O2 OT9 _@98OL2I 78aLIR QT7O Q78 dOT9 TLRT98O J7B2VV OTLIR B2@ MLM OTL8 N2IOTe XB 7I8Q9KLIRj d-9LIR 7XA9 O2 8J9IM 7I2OT9KN2IOT QLOT NB T@8X7IM 7IM V7NLAB3e ,BIST 8LRI9M OT9 9P7A@7OL2I3*2Q9P9KC QTLA9 "IR9AT7KO J9KL2MLS7AAB N9IOL2I9M T9K M9[8LK9 V2K 5 N2IOT 2VV LI OT9 8@NN9K O2 2OT9K 9NJA2B998C LI[SA@MLIR .9LOcC 8T9 MLM I2O 78a ,BIST 7X2@O LO 7R7LI @IOLA OT9 9IM 2V +JKLA 2K X9RLIILIR 2V E7B35=$I QKLOO9I S2NN9IO8 2I T9K +JKLA J9KV2KN7IS9 K9PL9QC "IR9AT7KO 8O7O9M OT7O LO Q78 T9K R27A O2 dS2IPLIS9 N7I7R9N9IO T2Q @IV7LK OT9B 7K9 X9LIR 7X2@O NB A97P9 QT9I 2OT9K8 T7P9 X99I 7XA9 O2 O7a9 2I93e )T9 M2S@N9IO Q78 7JJ7K9IOAB R9I9K7O9M LI 97KAB E7BC 8LIS9 ,BIST 8LRI9M LO 2I E7B 5>36>$O Q78 K9V9KKLIR O2 7 S2IP9K87[OL2I M@KLIR OT9 Q99a 2V E7B 6 LI QTLST "IR9AT7KO O2AM ,BIST OT7O 8T9 I99M9M O2 O7a9 2VV OT9 N2IOT 2V ?@I9 O2 PL8LO T9K XK2OT9K3 +8 7 J7KO[OLN9 9NJA2B99C "IR9AT7KO Q78 I2O 9ALRLXA9 V2K 7 J7LM P7S7OL2IC X@O Q78 9ALRLXA9 V2K 7@OT2KLc9M A97P9 QLOT2@O J7B3 %LIS9 OT9 K9_@98O LIP2AP9M 7 8LRILVLS7IO J9KL2M 2V OLN9C T2Q9P9KC ,BIST O2AM "IR9AT7KO OT7O OT9B Q9K9 P9KB X@8B 7IM 8T9 S2@AM I2O O7a9 7 N2IOT 2VV3 "IR9AT7KO OT9I Q9IO O2 8J97a QLOT H9IM9AAC OT9 M9J7KON9IO N7I7R9KC 7IM K9[I9Q9M T9K K9_@98O3 H9IM9AA O2AM T9K OT7O 7I 9IOLK9 N2IOT 2VV Q78 O22 A2IR 7IM "IR9AT7KO K9JAL9M OT7O 8T9 7AQ7B8 O22a 2VV OT9 N2IOT 2V ?@I9 O2 OK7P9A3 H9IM9AA K98J2IM9M OT7O OT9 .9[8J2IM9IO dMLM I2O RLP9 7IBX2MB 7 N2IOT 2VVe 7IM OT9 ML8S@8[8L2I 9IM9M365  51)T9K9 Q78 S2I8L8O9IO O98OLN2IB K9R7KMLIR OT9 ?@I9;?@AB 8O7VV[LIR 8LO@7OL2I XB +KN8OK2IRC E9IM9IT7AAC .9LOcC 7IM "IR9AT7KO3 )K3 0:;<>C 5:6;5:/C 65/;6503 )T9 .98J2IM9IO T7M OT9 2JJ2KO@ILOB O2 LIOK2M@S9 M2S@N9IO7KB 9PLM9IS9 OT7O OT9 JK9PL2@8 QLOI98898 Q9K9 LIS2KK9SO 2I OTL8 J2LIO QT9I LO S7AA9M !2II7 H9IM9AAC OT9 M9J7KON9IO N7I7R9K3 *2Q9P9KC 8T9 N9K9AB O98OLVL9M OT7O OT9K9 Q78 V@AA JK2M@S[OL2I LI T9K M9J7KON9IO OTK2@RT ?@I9 6/ 2K 60C 7 SA7LN S2IOK7MLSO9M XB +KN8OK2IR3 )K3 61:35:$ V2@IM OTL8 J2KOL2I 2V"IR9AT7KOZ8 O98OLN2IB N2K9 SK9MLXA9 OT7I ,BISTZ8 P9K8L2I3 )T9K9 S7I X9 I2 M2@XO OT7O "IR9AT7KO Q7IO9M OT9 N2IOT 2V ?@I9 2VV 7IM A9O S2Q2Ka9K8 7IM ,BIST aI2Q 7X2@O LO VK2N M7B 2I93 %T9 Q78 SA97KAB 7I 2@O8J2a9I J9K82I 7IM T9K 9P7A@7OL2I8 S2IVLKN OT7O 8T9 MLM I2O T2AM N@ST X7Sa3 )K3 =0;=1C 54/\ U# "WT3 43 ,BISTC 2I OT9 2OT9K T7IMC MLM I2O JK2PLM9 7IB M9O7LA8 2V T9K LILOL7A LIO9KPL9Q 2V "IR9AT7KO 7IM N9K9AB M9IL9M JK2NL8LIR 7O OT7O OLN9 OT7O 8T9 S2@AM O7a9 2VV 7 N2IOT3 )K3 /0435=$ MLM I2O SK9MLO "IR9AT7KOZ8 7889KOL2I OT7O 8T9 J9KL2MLS7AAB O2AM ,BIST 7X2@O T9K P7S7OL2I 7VO9K +@R@8O X9S7@89 8T9 Q78 O22 S2NX7O[LP9 7IM 9P78LP9 QT9I SK288[9W7NLI9M 7X2@O OT289 2SS78L2I83 6>U# "WT3 4365$ X789M OTL8 VLIMLIR 2I OT9 SK9MLXA9 O98OLN2IB 2V ,BIST 7IM J7KOAB 2I OT9 O98OLN2IB 2V H9IM9AA3 $ Q78 I2O LNJK9889M QLOT OT9  F'$g".%+, %D'!$#+)$&'%C$'#3461!@KLIR OT9 Q99a 2V E7B =C "IR9AT7KO 7R7LI 78a9M ,BIST 7X2@O O7aLIR 7 N2IOT 2VV LI 2KM9K O2 899 T9K XK2OT9K3 ,BIST 78a9M "IR9AT7KO QT9OT9K 82N9OTLIR Q78 QK2IR QLOT T9K XK2OT9K 7IM OT9 A7OO9K 87LM I23 +O OT7O J2LIOC ,BIST O2AM T9K O2 8J97a QLOT H9IM9AA3 "IR9AT7KO OT9I 7JJK27ST9M H9IM9AA QLOT OT9 A97P9 K9_@98OC O9AALIR T9K OT7O 8T9 I99M9M OT9 OLN9 O2 S7K9 V2K T9K LAA XK2OT9K3 H9IM9AA O2AM "IR9AT7KO OT7OC 8LIS9 8T9 T7M X99I 9NJA2B9M XB OT9 .98J2IM9IO V2K A988 OT7I 5 B97KC 8T9 MLM I2O X9AL9P9 OT7O "IR9AT7KO Q2@AM X9 S2P9K9M @IM9K OT9 (7NLAB 7IM E9MLS7A ,97P9 +SO ](E,+^3 *2Q9P9KC 8T9 O2AM "IR9AT7KO O2 ST9Sa QLOT ,L87 %O9VV9I82IC 7 T@N7I K982@KS98 7MNLIL8OK7O2K366"IR9AT7KO OT9I Q9IO O2 8J97a QLOT %O9VV9I82I3 "IR9AT7KO O2AM %O9VV9I82IC QT2N 8T9 T7M I9P9K N9O X9V2K9C OT7O 8T9 I99M9M 7 N2IOT 2VV O2 PL8LO 7 K9A7OLP93 +VO9K %O9VV9I82I O2AM T9K OT7O OT9 .98J2IM9IO M298 I2O J9KNLO N2IOT[A2IR P7S7OL2I8C "IR9AT7KO 9WJA7LI9M OT7O 8T9 I99M9M OT9 OLN9 O2 PL8LO 7I LAA XK2OT9K LI 7I[2OT9K %O7O93 %O9VV9I82I K98J2IM9M OT7O OT9 .98J2IM9IO T7M 7 J2ALSB 7R7LI8O RK7IOLIR 8@ST 7 A2IR A97P9 2V 7X89IS9C X@O OT7O 8@ST 7 8LO@7OL2I NLRTO X9 RK2@IM8 V2K V7NLAB N9MLS7A A97P936/$I V7SOC 9P9I OT2@RT LO T78 J@O 2OT9K J2ALSL98 LIO2 QKLOLIRC 7O OT9 OLN9 2V "IR9AT7KOZ8 N99OLIR QLOT %O9VV9I82IC OT9 .98J2IM9IO MLM I2O T7P9 2I9 K9R7KMLIR A97P98 2V 7X89IS9 XB J7KO[OLN9K83 +8LM9 VK2N (E,+ S2I8LM9K7OL2I8C LO M97AO QLOT A97P9 K9_@98O8 2I 7 S789[XB[S789 X78L8360   S2I8L8O9ISB 2V H9IM9AAZ8 O98OLN2IB 7O P7KL2@8 J2LIO8C X@O 2I OTL8 L88@9C 8T9 7IM ,BIST Q9K9 V7LKAB S2I8L8O9IO3 -2OT QLOI98898 O98OLVL9M OT7O "IR9AT7KO S7N9 O2 OT9N M@KLIR OT9 VLK8O Q99a 2I E7B 7IM 7R7LI A988 OT7I7 Q99a A7O9K3 )K3 615;616C /0<;/013 )T9 V2AA2QLIR Q99a Q78 OT9 Q99a 2V E7B = X9S7@89 OT7O L8 OT9 M7O9 "IR9AT7KO Q9IO O2 899 %O9VV9I[82I LI T@N7I K982@KS983 )K3 /:03 "IR9AT7KOC 2I OT9 2OT9K T7IMC Q78 I2O SK9MLXA9 2I OTL8 J2LIO3 %T9 LI8L8O9M OT7O 8T9 MLM I2OT7P9 ML8S@88L2I8 7X2@O T9K A97P9 K9_@98O QLOT ,BIST 7IM H9IM9AA JKL2K O2 OT9 Q99a 2V E7B =C X@O S2IS9M9M 2I SK288[9W7NLI7OL2I OT7O 8T9 dT7M T9K M2@XO8e X9V2K9 OT7O OLN93 )K3 55>C 5/1366)T9 O98OLN2IB 2V ,BIST 7IM H9IM9AA K9R7KMLIR OTL8 89S2IM 89O 2V S2IP9K87OL2I8 K9R7KMLIR OT9 A97P9 K9_@98O Q78 N2K9 SK9MLXA9 OT7I "IR[9AT7KOZ8 P9K8L2I3 )K3 616C /04;/0:C /15;/163 "IR9AT7KOZ8 O98OLN2IB 2NLOO9M 7IB K9V9K9IS9 O2 7 S2IP9K87OL2I QLOT H9IM9AA JKL2K O2 OT9 Q99a 2V E7B =3 E2K9 LNJ2KO7IOABC $ MLM I2O SK9MLO "IR9AT7KOZ8 7889KOL2I OT7O ,BIST 8@RR98O9M 8T9 AL9 7X2@O OT9 I99M O2 OK7P9A O2 #2A2K7M2 X9S7@89 T9K XK2OT9K Q78 LAA3 )K3 55>;5553 -B OT9IC ,BIST Q78 7AK97MB S2IS9KI9M QLOT "IR9AT7KOZ8 7OOLO@M9 7IM J9KV2KN7IS9C 7IM LO Q2@AM X9 A@MLSK2@8 O2 X9AL9P9 8T9 Q2@AM T7P9C 7O OT7O J2LIOC R2I9 2@O 2I 7 ALNX V2K "IR9AT7KO3 !## ,BISTZ8 +JKLA 9P7A@7OL2I 2V "IR9AT7KOC M7O9M E7B 5>C LI QTLST 8T9 K7O9M "IR9AT7KO 7P9K7R9 LI OT9 7OOLO@M9 S7O9R2KB 7IM 87OL8V7SO2KB LI 7AA 2OT9K S7O9R2KL983 ,BIST 7A82 S2NN9IO9M OT7O "IR9AT7KO dA9O O22 N7IB2@O8LM9 L88@98 k7VV9SOl Y2X J9KV2KN7IS93e U# "WT3 43 6/$ X789 OT9 VLIMLIR K9R7KMLIR OTL8 N99OLIR N28OAB 2I %O9VV9I82IZ8 O98OLN2IB3 +8 ML8S@889M X9A2QC %O9VV9I82I T7M SK9MLXLALOB L88@983 '9P[9KOT9A988C "IR9AT7KO M9IL9M N9IOL2ILIR T9K XK2OT9K LI OTL8 N99OLIRC X@O S2IS9M9M OT7O %O9VV9I82I S2I8@AO9M OT9 .98J2IM9IOZ8 (E,+ J2ALSB3 )K3 54:;515C 6=/;6=1360%O9VV9I82IZ8 O98OLN2IB K9P97A9M OT9 9WL8O9IS9 2V PLKO@7AAB I2 A97P9 R@LM9ALI98 V2K J7KO[OLN9 9NJA2B9983 %T9 S2IS9M9M OT7O J7KO[OLN9K8Z A97P9 K9_@98O8 Q9K9 M97AOQLOT 2I 7 S789[XB[S789 X78L8 7IM OT7O OT9 K97JJALS7OL2I J2ALSB 2IAB 7JJAL9M O2 9NJA2B998 2I A97P9 A2IR9K OT7I /> 3*26078).)K3 />43 %O9VV9I82I 7A82 9WJA7LI9M OT7O 8T9 N9K9AB dML8[S@889M LOe ]OT9 A97P9 J2ALSB^ QLOT #K7LR 7IM ?2TI +KN8OK2IRC 7IM 9P9I OT9I S2@AM I2O K9S7AA QT9I 8@ST 7 ML8S@88L2I O22a JA7S93 )T9 X98O 8T9 S2@AM M2 Q78 98OLN7O9 OT7O 8@ST 7 K@A9 Q78 ML8S@889M d7VO9K OT9 VLK8O 2V +VO9K K9PL9QLIR QKLOO9I N7O9KL7A8C %O9VV9I82I LIV2KN9M "IR9AT7KO OT7O 8T9 MLM I2O _@7ALVB @IM9K OT9 (E,+ X9S7@89 8T9 T7M I2O Q2Ka9M V2K OT9 .98J2IM9IO V2K 7O A978O 7 B97K 7IM 7 XK2OT9K MLM I2O _@7ALVB 78 7 V7NLAB N9NX9K QLOTLI OT9 N97ILIR 2V OT7O A7Q3 "IR9AT7KO S2NJA7LI9M OT7O LO Q78 I2O V7LK OT7O T9K A97P9 K9_@98O X9 M9IL9M X9S7@89 2OT9K J7KO[OLN9 9NJA2B998 T7M X99I RLP9I OLN9 2VV3 %O9VV9I82I O2AM T9K OT7O OT9 .98J2IM9IO S2@AM I2O RK7IO A97P9 V2K 7I 9IOLK9 N2IOTC J7KOLS@A7KAB LI OT9 8@NN9KC X9S7@89 OT9I 9P9KB2I9 Q2@AM Q7IO OT9 OLN9 2VV 7IM OT9 .98J2IM9IO Q2@AM X9 A9VO 8T2KO[8O7VV9M3 %O9VV9I82I 7A82 9WJA7LI9M OT7O 8T9 Q78 I2O 7Q7K9 2V 7IB 2OT9K LI8O7IS98 QT9K9 7 J7KO[OLN9 9NJA2B99 Q78 J9KNLO[O9M O2 O7a9 2VV 7I 9IOLK9 N2IOT3 "IR9AT7KO K98J2IM9M OT7O 8T9 Q2@AM Y@8O VLA9 V2K @I9NJA2BN9IO S2NJ9I87OL2I X9I9VLO836<&I E7B 5:C "IR9AT7KOQ9IO O2 E9IM9IT7AAZ8 2VVLS9C O2AM TLN 7X2@O T9K @I8@SS988V@A ML8S@88L2I8 QLOT ,BISTC H9IM9AA 7IM %O9VV9I82IC 7IM 78a9M LV OT9K9 Q78 7IBOTLIR T9 S2@AM M23 E9IM9IT7AAC QT2 SA97KAB T7M OT9 7@OT2KLOB O2 7@OT2KLc9 OT9 A97P9 K9_@98OC K9JAL9M OT7O T9 Q2@AM V2AA2Q OT9 T@N7I K9[82@KS9 J2ALSB364"IR9AT7KO 78a9M QTBC 7IM T9 K9JAL9M OT7O 8T9 dT7M 82N9 L88@98 2V A7O93e "IR9AT7KO K9JAL9MC d&TC LOZ8 7X2@O OT9 $K7 L88@9e 7IM E9IM9IT7AA K98J2IM9MC dQ9AA LOZ8 2IAB X99I 7 S2@JA9 2V Q99a83e *9 O2AM "IR9AT7KO T9 Q2@AM R9O X7Sa O2 T9K 7IM OT9 S2IP9K87OL2I 9IM9M361)T9 V2AA2QLIR M7BC "IR9AT7KO O2AM i9I2 OT7O 8T9 Q78 8OK9889M 2@OC I99M9M 82N9 OLN9 2VVC 7IM Q78 I2O V99ALIR Q9AA3 %T9 7A82 O2AM i9I2 8T9 N7M9 7I 7JJ2LION9IO QLOT T9K M2SO2K LI 2KM9K O2 R9O OLN9 2VV VK2N Q2Ka36:)T9 !2SO2KZ8 '2O9&I E7B 6>C "IR9AT7KO Q9IO O2 )KL #2@IOB E9MLS7A %9K[PLS98C $IS3 LI *7KOPLAA9C &TL23 %T9 Q78 899I XB )2N ULXX8C !3&3 "IR9AT7KO O2AM !K3 ULXX8 OT7O 8T9 Q78 dI2O V99ALIR KLRTOCe Q78 T7PLIR MLVVLS@AOB 8A99JLIR 7O ILRTOC 7IM MLM I2O OTLIa T9K S@KK9IO N9MLS7OL2I Q78 8OK2IR 9I2@RT3 "IR9AT7KO 7A82 8T7K9M T9K MLA9NN7 K9R7KMLIR OT9 .98J2IM9IOZ8 K9V@87A O2 RK7IO T9K 7 5[N2IOT P7S7OL2I3 !K3 ULXX8 7SS9JO9M "IR9A[T7KOZ8 8@XY9SOLP9 S2NJA7LIO8 7O V7S9 P7A@9C ML7RI289M T9K QLOT 7IWL9OBfM9JK988L2IC 7IM LISK9789M T9K M289 2V 7IOLM9JK9887IO N9MLS7OL2I3 *9 7A82 7SS2NN2M7O9M T9K M98LK9 V2K OLN9 2VV VK2N Q2Ka XB RLPLIR T9K 7 d#9KOLVLS7O9 O2 K9O@KI O2 Q2Ka 2K    OT9 B97K3e )K3 /5/;/5<3 #K7LRC N97IQTLA9C S2@AM 2IAB 87B OT7O T9 7IM %O9VV9I82I Q2@AM dX2@IS9e LM978 2VV 2I 97ST 2OT9K3 )K3 00/[00036<"IR9AT7KO 7IM %O9VV9I82I Q9K9 V7LKAB S2I8L8O9IO 78 O2 OT9LK P9K[8L2I8 2V OTL8 S2IP9K87OL2I 7IM $SK9MLO9M J2KOL2I8 2V OT9LK O98OLN2IB LI K9S2I8OK@SOLIR OT9 V7SO83 )K3 556;550C 6=4;6=1C /5>;/563 64E9IM9IT7AAZ8 K9V9K9IS9 O2 ?7a9 !K@a9IXK2M 78 7I 9W7NJA9 2V 7I 9NJA2B99 QT2 O22a 7 A97P9 2V 7X89IS9 7IM Q78 N7M9 O2 K97JJAB Q78 I2OC LI V7SOC S2NJ7K7XA9 O2 OT9 OBJ9 2V A97P9 82@RTO XB "IR9A[T7KO3 !K@a9IXK2M K98LRI9M LI 2KM9K O2 7OO9IM S2AA9R9 LI #2A@NX@8C X@O K9O@KI9M 7VO9K 7 89N98O9K 7IM K97JJAL9M3 )K3 66:;66=361$ SK9MLO9M N28OAB "IR9AT7KOZ8 7SS2@IO 2V OTL8 S2IP9K87OL2I X9[S7@89 E9IM9IT7AA 899N9M O2 T7P9 7 ALNLO9M K9S2AA9SOL2I 2V OT9 9IOLK9 S2IP9K87OL2I3 *9K 7SS2@IO Q78 7A82 N2K9 S2I8L8O9IO QLOT T9K S2I[VK2IO7OL2I7A 7JJK27ST3 )K3 55<;554C 50/;500C 664;6/536:i9I2 Q78 7 P9KB SK9MLXA9 QLOI9883 *9K O98OLN2IB Q78 9_@7AAB 78 8J2IO7I92@8 7IM K98J2I8LP9 2I SK288[9W7NLI7OL2I 78 LO Q78 2I MLK9SO 9W7NLI7OL2I3 )K3 0>>;0>63 $O Q78 7A82 I2O K9V@O9M XB "IR9AT7KO M@K[LIR T9K K9X@OO7A O98OLN2IB3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!46:8ST22Ae ]M2SO2KZ8 I2O9^3 )T9 M2SO2KZ8 I2O9 8O7O9M OT7O 8T9 dT78 X99I @IM9K NB S7K9 VK2N <f6>f>< V2K OT9 OK97ON9IO 2V LAAI988 7IM L8 7XA9 O2 K9O@KI O2 Q2Kaf8ST22A 2I 1f5f><3e )T9 dK9N7Ka8e 89SOL2I 2V OT9 M2SO2KZ8 I2O9 Q78 A9VO XA7Ia 7IM 7 8SKLXXA9MC LA[A9RLXA9 8LRI7O@K9 Q78 QKLOO9I 7O OT9 X2OO2N3 )T9K9 Q78 I2 2OT9K LIMLS7OL2I 2I OT9 I2O9 78 O2 OT9 I7N9 2V OT9 M2SO2K 7IM I2 V2A[A2Q@J PL8LO8 Q9K9 8ST9M@A9M36=&I E7B 6/C "IR9AT7KO K9O@KI9M O2 Q2Ka QLOT OT9 M2SO2KZ8 I2O93 %T9 9IS2@IO9K9M i9I2 LI OT9 T7AAQ7B3 i9I2 78a9M QTB 8T9 Q78 OT9K9 7IM "IR9AT7KO K9JAL9M OT7O 8T9 Q78 XKLIRLIR H9IM9AA 7 M2SO2KZ8 I2O9 X9S7@89 OT9B Q2@AM I2O RLP9 T9K OT9 OLN9 2VV3/>"IR9AT7KO OT9I R7P9 OT9 M2SO2KZ8 I2O9 O2 H9IM9AAC QT2 LIV2KN9M T9K OT7O 8T9 Q2@AM 8OLAA T7P9 O2 K98LRI 7IM K97J[JAB QT9I 8T9 K9O@KI9M LI ?@AB3 "IR9AT7KO LI8L8O9M 8T9 Q78 I2O K98LRILIR 7IM Q2@AM 899 H9IM9AA 2I ?@AB 53 H9IM9AA XK2@RTO OT9 N9MLS7A I2O9 O2 %O9VV9I82I A7O9K OT7O M7B3 $I ALRTO 2V OT9 8TLVOLIR K9782I8 RLP9I XB "IR9AT7KO 78 O2 OT9 I99M V2K 7 N2IOT 2VV VK2N Q2KaC %O9VV9I82I Q78 8@8JLSL2@8 OT7O LO Q78 I2O 7 A9[RLOLN7O9 N9MLS7A 9WS@893/5+VO9K S2I8@AOLIR QLOT #K7LRC %O9VV9I82I O22a I2V@KOT9K 7S[OL2I K9R7KMLIR "IR9AT7KO 2K OT9 M2SO2KZ8 I2O93 ,7O9K OT7O M7BC "IR9AT7KO O9A9JT2I9M #K7LR 7IM 78a9M LV 8T9 Q78 VLK9M3 #K7LR 78a9M QT7O 8T9 N97IO3 "IR9AT7KO OT9I 9WJA7LI9M OT7O 8T9 R7P9 H9IM9AA 7 M2SO2KZ8 I2O9 Y@8OLVBLIR OLN9 2VV VK2N Q2Ka @IOLA ?@AB 5 7IM 78a9M 7R7LI QT9OT9K 8T9 Q78 VLK9M3 *7PLIR 8J2a9I 97KAL9K QLOT %O9VV9I82IC #K7LR 78a9M "IR9AT7KO T2Q A2IR 8T9 T7M Q2Ka9M V2K OT9 .98J2IM9IO3 +VO9K "IR9AT7KO O2AM TLN 8T9 T7M Q2Ka9M OT9K9 A988 OT7I 7 B97KC T9 K9JAL9M OT7O 8T9 I99M9M O2 X9 9NJA2B9M7 B97K O2 _@7ALVB V2K 7@OT2KLc9M A97P9 J@K8@7IO O2 OT9 (E,+3 *9 7A82 O2AM T9K OT7O OT9 .98J2IM9IO MLM I2O T7P9 7 J2ALSB 2V RK7IOLIR A97P98 2V 7X89IS9 V2K J9KL2M8 2V < 2K 4 Q99a8C X@O 7MM9M OT7O 8T9 Q78 dQ9AS2N9 O2 K97JJAB3e/6  6=)TL8 Q78 2I9 2V "IR9AT7KOZ8 A988 SK9MLXA9 N2N9IO83 %T9 M9IL9M O9AALIR T9K M2SO2K OT7O 8T9 T7M 7I @AO9KL2K N2OLP9 2V R9OOLIR N9MLS7A 8@JJ2KO V2K OLN9 2VV VK2N Q2Ka3 $O L8 SA97KC T2Q9P9KC OT7O "IR9AT7KO N7ILJ@A7O9M OT9 M2SO2K O2 JK2PLM9 T9K QLOT 7 N9MLS7A 9WS@89 8@JJ2KOLIR T9K _@98O3 )T9 M2SO2KZ8 I2O9 JK98SKLX9M OLN9 2VV VK2N Q2Ka VK2N OT9 M7O9 2V OT9 PL8LO OTK2@RT ?@AB 5h7 J9KL2M 2V 7JJK2WLN7O9AB 4 Q99a8C X@O JK2PLM9M I2 9WJA7I7OL2I 2K Y@8OLVLS7OL2I V2K OT7O K9S2NN9IM7OL2I LI OT9 N9MLS7A K9S2KM3 $O L8 2XPL2@8 OT7O T9 Q78 7SS2NN2M7OLIR T9K K9[_@98O3 )K3 554;56>C 50=;5<6\ U# "WT3 /\ .3 "WT3 /3 />i9I2Z8 O98OLN2IB 2I SK288[9W7NLI7OL2I LIMLS7O9M OT7O 8T9 8J2a9 QLOT "IR9AT7KO 7X2@O T9K N9MLS7A 9WS@89 2I OQ2 2SS78L2I83 )K3 05>;05/3/5$ SK9MLO9M "IR9AT7KOZ8 S2IO9IOL2I OT7O 8T9 T7IM9M OT9 N9MLS7A I2O9 O2 H9IM9AA 7IM A9VO X9S7@89 H9IM9AAZ8 O98OLN2IB Q78 P9KB LIS2I8L8O9IO 2I OTL8 J2LIO3 H9IM9AA LILOL7AAB O98OLVL9M OT7O 8T9 O2AM "IR9AT7KO O2 O7a9 LO O2 %O9VV9I82IC X@O OT9I 8T9 OT2@RTO 8T9 R7P9 LO O2 %O9VV9I82I 7IMC VL[I7AABC 89OOA9M 2I OT9 X9AL9V OT7O "IR9AT7KO O22a LO O2 %O9VV9I82I3 %O9VV9I[82IC 2I OT9 2OT9K T7IMC O98OLVL9M OT7O H9IM9AA XK2@RTO OT9 M2SO2KZ8 I2O9 O2 T9K 7IM 8T9 Q78 8@8JLSL2@8 2V OT9 N9MLS7A K9782I8 8O7O9M3 )K3 56>;565C 61/;61<C 6:>;6:/C 6=1;6=:C /5/3 '2OQLOT8O7IMLIR 7AA 2V OT9 LIS2I8L8O9ISL98 8@KK2@IMLIR OT9 O98OLN2IB 2V H9IM9AA 7IM %O9VV9I82IC LO Q78 I2O 2IAB K9782I7XA9C X@O A2RLS7AC OT7O N7I7R9N9IO Q2@AM X9 8a9JOL[S7A 2V OT9 M2SO2KZ8 I2O9C RLP9I OT9 NBKL7M 2V 9WJA7I7OL2I8 OT7O "IR9AT7KO R7P9 2P9K OT9 S2@K89 2V 89P9K7A Q99a8 LI OKBLIR O2 R9O 7 N2IOT 2VV VK2N Q2Ka3  /6$ JKLN7KLAB X789M OTL8 VLIMLIR 2I #K7LRZ8 O98OLN2IB3 $ V2@IM LO SK9MLXA9 OT7O %O9VV9I82I ST9Sa9M QLOT TLN 7X2@O T9K M9SL8L2I I2O O2 RK7IO "IR9AT7KOZ8 A97P9 K9_@98O 7IM OT7O T9 S2IS@KK9M QLOT LO X9V2K9 ,$#%") 9*)":178 ;<&I E7B 6:C "IR9AT7KO 8LRI9M 7IM 8@XNLOO9M 7I @IV7LK A7[X2K JK7SOLS9 ST7KR9 O2 OT9 -27KM3 )T9 ST7KR9C QTLST Q78 VLA9M ?@I9 1C 8O7O9Mj )T9 "NJA2B9K XB LO8 7R9IO8 7IM 2K K9JK989IO7OLP98 PL2A7O9M %9SOL2I :]7^]5^ 2V OT9 +SO QT9I LO K9O7AL[7O9M 7R7LI8O E7RRL9 "IR9AT7KO 2I 2K 7X2@O E7B 54C 6>>< 7IM E7B 6/C 6>>< V2K 9IR7RLIR LI JK2O9SO9M S2IS9KO9M 7SOLPLOB QT9I LO LIV2KN9M T9K OT7O LV 8T9 O22a N9MLS7A A97P9 8T9 Q2@AM T7P9 O2 K97JJAB V2K T9K J28LOL2I3//$I ?@I9C 7VO9K OT9 ST7KR9 Q78 89KP9MC H9IM9AA VLAA9M 2@O 7 OK7I87SOL2I V2KN LIMLS7OLIR OT7O "IR9AT7KO K98LRI9M 7IM V2K[Q7KM9M LO O2 %O9VV9I82I3 %O9VV9I82IC T2Q9P9KC MLM I2O 8LRI OT9 V2KN X9S7@89 LO Q78 R9I9K7O9M 7VO9K OT9 ST7KR9 Q78 VLA9M3/0 +VO9K OT9 ST7KR9 Q78 VLA9MC "IR9AT7KO A9VO V2K #2A2K7M2 7IM 8O7B9M OT9K9 V2K OT9 K98O 2VOT9 N2IOT3/<+O 5>j0< 73N3 2I ?@AB 5C 8T9 7KKLP9M 7O OT9 .98J2IM9IOZ8 I9Q V7SLALOB 2I "P9KT7KM .27M 7IM O2AM OT9 K9S9JOL2IL8O OT7O 8T9 Q78 K9J2KOLIR V2K Q2Ka3 )T9 K9S9JOL2IL8O 78a9M "IR9AT7KO O2 Q7LO 78 8T9 N7M9 7 O9A9JT2I9 S7AA3 + V9Q NLI@O98 A7O9KC OQ2 89S@KLOB R@7KM8 7J[J97K9M3 &I9 2V OT9N T7IM9M "IR9AT7KO 7 Y2X 7JJALS7OL2I 7IM K9_@98O9M OT7O 8T9 S2NJA9O9 LO3 "IR9AT7KO _@98OL2I9M QTB 8T9 I99M9M O2 VLAA 2@O 7I 7JJALS7OL2I LV 8T9 MLM I2O K98LRI 7IM M9N7IM9M OT9B R9O 82N92I9 QLOT 7@OT2KLOB3 &I9 2V OT9 R@7KM8N7M9 7 O9A9JT2I9 S7AA O2 #K7LR3 #K7LR OT9I 8@NN2I9M *9NNLIRQ7B O2 TL8 2VVLS9 7IM O2AM TLN OT7O d8T9 L8 I2 A2IR9K O2 S2N9 O2 OT9 M22KC 7IM B2@ S7I RLP9 T9K 7I 7JJALS7[OL2I3 +IM 8T9Z8 N2K9 OT7I Q9AS2N9 O2 VLAA LO 2@O3e *9N[NLIRQ7B JK2S99M9M O2 OT9 K9S9JOL2I 7K97C JLSa9M @J 7I 7J[JALS7OL2IC 7IM 7OO9NJO9M O2 T7IM LO O2 "IR9AT7KO3 %T9 7R7LI _@98OL2I9M QTB 8T9 I99M9M O2 S2NJA9O9 2I9 8LIS9 8T9 T7M I9LOT9K K98LRI9M I2K X99I O9KNLI7O9M3 *9NNLIRQ7B 9W[JA7LI9M OT7O OTL8 L8 QT7O T9 Q78 7@OT2KLc9M O2 M23 "IR9AT7KO K9V@89M OT9 O7a9 OT9 7JJALS7OL2I 7IM 87LMC dkBl2@ZAA X9 T97KLIR    "IR9AT7KO S7AA9M TLN3 "IR9AT7KO O98OLVL9M OT7O #K7LR O2AM T9K OT7O T9 Q78 @I7Q7K9 2V %O9VV9I82IZ8 M9IL7A 2V OT9 A97P9 K9_@98O 7IM Q2@AM R9O X7Sa O2 T9K3 )T7O 7889KOL2I Q78 I2O SK9MLXA9 X9S7@89 "IR9AT7KO OK97O9M OT9 S2IP9K87OL2I 78 2I9 OT7O XK2@RTO VLI7ALOB O2 T9K O9I@K9 QLOT OT9 .98J2IM9IO3 )T7O Q78 9PLM9IO VK2N OT9 V7SO OT7O 8T9 VLA9M ST7KR98 QLOT OT9 -27KM < M7B8 A7O9K3 )K3 565;566C 000C 044;001\ U# "WT3 5]7^3//U# "WT3 53/0)T9 SLKS@N8O7IS98 8@KK2@IMLIR OT9 OK7I87SOL2I V2KN 7K9 82N9[QT7O 8@8JLSL2@83 H9IM9AA 7JJ7K9IOAB R9I9K7O9M OT9 OK7I87SOL2I V2KN 7VO9K OT9 ST7KR9 Q78 VLA9M 7IM 89IO LO O2 %O9VV9I82I3 %O9VV9I82IZ8 K97SOL2I LI I2O 8LRILIR LO A97M8 N9 O2 LIV9K OT7O H9IM9AA R9I9K7O9M OT9 V2KN LI K98J2I89 O2 OT9 ST7KR9 7IM I2O LI OT9 2KMLI7KB S2@K89 2V X@8LI9883 )K3 />6;/>0\ .3 "WT3 43/<$ 8@8O7LI9M 7 T97K87B 2XY9SOL2I 78 O2 QT7O "IR9AT7KOZ8 M2SO2K 7A[A9R9MAB O2AM T9K 2P9K OT9 O9A9JT2I9 LI ?@I93 *7M $7AA2Q9M LOC $ Q2@AM I2O T7P9 SK9MLO9M LOC 78 "IR9AT7KOZ8 O98OLN2IB Q78 A7KR9AB M9P2LM 2V SK9MLXLALOB 7VO9K 8T9 8@XNLOO9M OT9 _@98OL2I7XA9 M2SO2KZ8 I2O93 )K3 566;56/3 )T9 M7O9 OT7O 8T9 8LRI9M OT9 ST7KR9 ]E7B 6:^ 7IM LO8 VLALIR M7O9 ]?@I9 1^ Q7KK7IO 7I LIV9K9IS9 OT7O 8T9 8O7B9M 7K2@IM @IOLA OT9 ST7KR9 Q78 VLA9M 7IM I2O X9S7@89 8T9 I99M9M N9MLS7A SA97K7IS9 O2 OK7P9A3 F'$g".%+, %D'!$#+)$&'%C$'#346=VK2N NB A7QB9K8 7IM 98J9SL7AAB B2@C $K7 E7AS2AN *9NNLIR[Q7BCe 7IM A9VO3/4)T9 .98J2IM9IOZ8 HKLOO9I `2ALSL98!@KLIR "IR9AT7KOZ8 O9I@K9 QLOT OT9 #2NJ7IBC OT9 .98J2I[M9IO T7M S9KO7LI QKLOO9I J2ALSL98 LI 9VV9SO3 $O8 S2KJ2K7O9 J2ALSL98C M7O9M E7KST 5>C 6>>/C Q9K9 7SaI2QA9MR9M LI QKLOLIR XB "IR[9AT7KO QT9I 8T9 Q78 TLK9M 2I +@R@8O 6< 7IM JA7S9M LI T9K J9K[82II9A VLA93 )T9B LISA@M9M 7 X9K97P9N9IO J2ALSBC Q2KaJA7S9 PL2A9IS9 JK9P9IOL2I J2ALSBC 7 J2ALSB JK2TLXLOLIR K9A7O9M 9N[JA2B998 VK2N Q2KaLIR LI OT9 87N9 M9J7KON9IOC 7IM Q2KaJA7S9 LIY@KB 2K 7SSLM9IO I2OLVLS7OL2I JK2S9M@K983 )T9 J2ALSL98 V@KOT9K 8O7O98 OT7O dk@lIJ7LM A97P9 N7B X9 7P7LA7XA9 V2K 9NJA2B99 7882[SL7O98 I2O 9ALRLXA9 V2K J7LM X9K97P9N9IO A97P93e )T9 7N2@IO 2VOLN9 2V J7LM A97P9 L8 / X@8LI988 M7B83 "ALRLXLALOB L8 ALNLO9M O2 dV@AA OLN9 9NJA2B99 7882SL7O98 OT7O T7P9 S2NJA9O9M OTK99 N2IOT8 2V S2IOLI@2@8 K9R@A7K 89KPLS93e/1&I ?7I@7KB 5/C OT9 T@N7I K982@KS98 M9J7KON9IO L88@9M 7 N9N2K7IM@N O2 d7AA TLKLIR N7I7R9K8f8@J9KPL82K8e K9R7KMLIR dP7S7OL2IfJ9K82I7A OLN93e $O A7LM 2@O 7 J2ALSB V2K P7S7OL2I 7IM J9K82I7A A97P9 V2K 5=((:"'>#9NJA2B998j %2N9 SA7KLVLS7OL2I 2I P7S7OL2I 7IM J9K82I7A OLN93$V B2@ 7K9 V@AA[OLN9C B2@K P7S7OL2I 8O7KO8 2I9 B97K 7VO9K B2@K TLK9 M7O9C QT9OT9K OT7O TLK9 M7O9 Q78 7 V@AA 2K J7KO OLN9 TLK9 M7O93 g7S7OL2I S7I X9 O7a9I LI V@AA 2K T7AV[M7B LISK9N9IO83 &I9 Q99a 2V P7S7OL2I OLN9 L8 VLP9 M7B83 D2@ T7P9 2I9 B97K 7VO9K B2@K 7IILP9K87KB M7O9 O2 @89 B2@K P7[S7OL2I OLN9C 78 LO QLAA I2O S7KKB 2P9K O2 OT9 I9WOB97K3H9 K9S2RILc9 OT7O 7O OLN98C N7OO9K8 S2N9 @J OT7O S7II2O X9 T7IMA9M QTLA9 B2@ 7K9 7O Q2Ka\ OT9K9V2K9 B2@ 7K9 9IOLOA9M O2 OQ2 J9K82I7A M7B8 J9K B97K3 $V B2@ 7K9 TLK9M 7VO9K ?@I9 />OTC B2@ QLAA X9 RK7IO9M 2I9 J9K82I7A M7B3 `9K82I7A M7B8 8O7KO LI ?7I@7KB 7IM 9IM LI !9S9NX9K3 `9K82I7A M7B8 M2 I2O S7KKB 2P9K LIO2 OT9 I9WO B97K LV I2O O7a9I3 `9K82I7A M7B8 N7B 7A82 X9 O7a9I LI V@AA 2K T7AV[M7B LISK9N9IO83`A9789 X9 8@K9 O2 VLAA 2@O 7 OK7I87SOL2I V2KN V2K 7IB M7B8 2VVC QLOTLI OT9 87N9 J9KL2M OT7O OT9 M7B8 7K9O7a9IC 7IM V2KQ7KM O2 ,L87 V2K JK2S988LIR3 %T9 QLAA OT9I V2KQ7KM O2 J7BK2AA3 +IB _@98OL2I8 JA9789 899 E7Ka 2K ,L873)T9 .98J2IM9IOZ8 +MNLIL8OK7OL2I 2V ,97P9 .9_@98O8 -B `7KO[OLN9 "NJA2B998HTLA9 OT9 .98J2IM9IO T7M 7 P7S7OL2I 7IM A97P9 2V 7X89IS9 J2ALSB V2K V@AA[OLN9 9NJA2B998C LO MLM I2O T7P9 2I9 V2K J7KO[OLN9 9NJA2B9983 %@ST K9_@98O8 Q9K9 7MMK9889M 2I 7 S789[XB[S789 X78L8C @IA988 OT9B LIP2AP9M N7O9KILOB A97P9 2K V7NLAB N9MLS7A A97P93 E7O9KILOB A97P9 L8 S2P9K9M XB OT9 `K9RI7ISB 7IM "N[JA2BN9IO !L8SKLNLI7OL2I +SO ]`"!+^C QTLA9 V7NLAB N9MLS7A A97P9 L8 S2P9K9M XB OT9 (E,+3 $V 7I 9NJA2B99 L8 S2P9K9M @IM9K OT7O (E,+C OT9B 7K9 9ALRLXA9 V2K @J O2 5/ Q99a8 2V @IJ7LM A97P93 (E,+ S2P9K7R9 K9_@LK98C T2Q9P9KC OT7O 7I 9NJA2B99 X9   /4"IR9AT7KOZ8 O98OLN2IBC 98J9SL7AAB 2I SK288[9W7NLI7OL2IC S2KK2X2[K7O9M *9NNLIRQ7BZ8 P9K8L2I 2V OTL8 OK7I87SOL2I3 )K3 564;56:C 5<:;5<=C 546;54/C 06:;0/>3/1U# "WT3 437O TL8 JA7S9 2V 9NJA2BN9IO V2K 7O A978O5 B97K3/:$V 7 K9_@98O MLM I2O V7AA @IM9K 9LOT9K OT9 `"!+ 2K (E,+ 7IM Q78 RK97O9K OT7I /> 3*26'%?M7B8C OT9 9NJA2B99 N@8O K97JJAB3/=)TL8 JK7SOLS9 S2IOK78O9M QLOT OT9 8O7O9N9IO8 N7M9 XB ,BISTC H9IM9AAC 7IM %O9VV9I82I O2 "IR9AT7KO K9R7KMLIR T9K K9_@98O V2K 7>*%"@:(*%? A97P9 2V 7X89IS93 "IR9AT7KO K9_@98O9M OLN9 2VV V2K OT9 N2IOT 2V ?@I9C QTLST S2IO7LI8 A988 OT7I /> Q2Ka[M7B83 `KL2K O2 E7BC OT9 .98J2IM9IO RK7IO9M A97P98 2V 7X89IS9 O2 J7KO[OLN9 9NJA2B998 V2K J9KL2M8 2V 7 Q99a 2K N2K93 $I I2I9 2V OT989 LI8O7IS98Q9K9 9NJA2B998 K9_@LK9M O2 K97JJAB3 +ALS9 (A7I7R7I Q78 RK7IO9M 7 A97P9 2V 7X89IS9 VK2N !9S9NX9K 1 O2 ?7I@7KB 0C 2K 7 O2O7A 2V 51 Q2KaM7B83 '7ISB `@OO Q78 RK7IO9M 7 A97P9 2V 7X89IS9 VK2N !9S9NX9K 54 O2 ?7I@7KB 0C 2K 7 O2O7A 2V : Q2KaM7B83 $I E7KSTC "IR9AT7KO Q78 RK7IO9M 7 5 Q99a A97P9 2V 7X89IS930>'2K Q78 7 OK7I87SOL2I V2KN VLAA9M 2@O XB 9LOT9K OT9 9NJA2B99 2K 8@J9KPL82K3 *2Q9P9KC OT7O Q78 I2O @I@8@7AC 8LIS9 OT9 .98J2IM9IO MLM I2O 98O7XAL8T 7 J2ALSB K9[_@LKLIR OT9 S2NJA9OL2I 2V 8@ST V2KN8 @IOLA 82N9OLN9 LI OT9 8JKLIR 2V 6>><305&I (9XK@7KB 51C )2KKL `9OK2P8aL Q78 RK7IO9M 7 A97P9 2V 7X89IS9 V2K 8@KR9KB3 )T9 A97P9 Q78 VK2N (9XK@7KB 5: O2 E7KST 5: d2K 822I9K XB kM2SO2KZ8l K9A97893e )T9 OK7I87SOL2I V2KN LIMLS7O9M 8T9 Q78 2I d@I7@OT2KLc9M OLN9 2VV3e06)T9K9 Q78 7A827I2OT9K LI8O7IS9 QT9K9 7I 9N[JA2B99C )7NNB `9789C Q78 RK7IO9M N7O9KILOB A97P9 2I ?@AB 5C 6>>/C QLOT 7I LIMLS7OL2I LI OT9 OK7I87SOL2I V2KN OT7O 8T9 Q2@AM K9O@KI LI 7JJK2WLN7O9AB 4 Q99a830/)TL8 OK7I87SOL2I Q78 S2P9K9M XB `"!+3  )T9K9 Q9K9 LI8O7IS98 LI QTLSTOQ2 V2KN9K A9R7A M9J7KO[N9IO 9NJA2B998 K97JJAL9M V2K 9NJA2BN9IO QLOT OT9 .98J2I[M9IO3 )T9LK SLKS@N8O7IS98C T2Q9P9KC Q9K9 P78OAB MLVV9K9IO VK2N 7 K9_@98O V2K /> M7B8 2VV VK2N Q2Ka3 ?782I D28O JK9PL[2@8AB Q2Ka9M 78 7 A7Q SA9Ka V2K OT9 `7O9IO *97AOT J7KO 2V OT9#2NJ7IB VK2N &SO2X9K O2 !9S9NX9K3 *2Q9P9KC OT9 K98LRI7[OL2I 2V D28OC 7 #`+C S2LISLM9M QLOT TL8 RK7M@7OL2I VK2N A7Q 8ST22A 7IM T9 A9VO O2 Q2Ka V2K 7I 7SS2@IOLIR VLKN3 *9 Q78 K9TLK9M XB OT9 .98J2IM9IO 78 7 A9R7A M9J7KON9IO 9NJA2B99 2I +JKLA 553 )T9 OK7I87SOL2I V2KN Q78 8LA9IO 78 O2 OT9 X78L8 V2K TL8 89J7K7OL2I VK2N OT9 #2NJ7IB ]P2A@IO7KB _@LOC ML8ST7KR9 2K A7B2VV^300+A82C ?2TI E7K8T7AAC 7 J7KO[OLN9 A7Q SA9KaC 9LOT9K K98LRI9M 2K Q78 O9KNLI7O9M 2I %9JO9NX9K 51 7IM K9TLK9M 78 7 A7Q SA9Ka 2I E7B 6/30<!L8S@88L2I)T9 S2NJA7LIO 7AA9R98 OT7O OT9 .98J2IM9IO PL2A7O9M %9S[OL2I :]7^]5^ 2V OT9 +SO QT9Ij ]5^ #K7LR LIV2KN9M S9KO7LI 9N[  /:)K3 />4;/>:3/=%O9VV9I82I S2IS9M9M OTL8 LNJ2KO7IO ML8OLISOL2I X9OQ99I /> Q2KaLIR M7B8 7IM /> S7A9IM7K M7B83 )K3 /50C /663 0>U# "WT3 6\ )K3 5=/;5=0C 610C /<0305%O9VV9I82I O98OLVL9M OT7O LO Q78 dTLO 2K NL88e 78 O2 QT9OT9K OK7I87SOL2I V2KN8 Q2@AM X9 VLAA9M 2@O3 )K3 6=:;/>6\ .3 "WT3 5>3 06U# "WT3 030/U# "WT3 <300)T9 OK7I87SOL2I V2KN LIMLS7O98 OT7O T9 I9P9K Q2Ka9M V2K dFIL[8BIe X9V2K9C X@O OT9 K98@N9 SA7KLVL98 OT7O T9 Q78 9NJA2B9M XB `7O9IO *97AOT3 0<)T9K9 L8 I2 M2S@N9IO7KB JK22V OT7O T9 Q78 O9KNLI7O9M 2I %9J[O9NX9K 51C 6>>0C X@O I2 2I9 _@98OL2I9M OTL8 O98OLN2IB3 )K3 5==3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4/>JA2B998 OT9B Q2@AM X9 O9KNLI7O9M LV OT9B S2IOLI@9M O2 ML8S@88 OT9 JLcc7 OLJ LISLM9IO QLOT 2OT9K 9NJA2B998\ ]6^ #K7LR 7IM E9IM9IT7AA 8@XY9SO9M "IR9AT7KO O2 8@KP9LAA7IS9 X9S7@89 8T9 ML8S@889M OT9 JLcc7 OLJ LISLM9IO QLOT 2OT9K 9NJA2B998\ 7IM ]/^ LO O9KNLI7O9M "IR9AT7KO 2I E7B 6/ X9S7@89 8T9 7IM .9LOc S2N[JA7LI9M 7X2@O OT9 JLcc7 OLJ LISLM9IO3 )T9 .98J2IM9IO M9IL98 8@ST OTK97O8 2K 8@KP9LAA7IS9 7IM S2IO9IM8 LO N9K9AB MLK9SO9M "IR9AT7KO 7IM .9LOc O2 8O2J ML8K@JOLIR Q2Ka 2J9K7OL2I83 E2K9 LNJ2KO7IOABC LO 7889KO8 OT7O OT9 ML8S@88L2I 2P9K OT9 JLcc7 OLJ LISLM9IO MLM I2O S2I8OLO@O9 JK2O9SO9M S2IS9KO9M 7SOLPLOB3FIM9K %9SOL2I :]7^]5^C LO L8 7I @IV7LK A7X2K JK7SOLS9 V2K 7I 9NJA2B9K O2 dLIO9KV9K9 QLOTC K98OK7LI 2K S29KS9 9NJA2B998 LI OT9 9W9KSL89 2V OT9 KLRTO8 R@7K7IO99M LI %9SOL2I 13e )2 VLIM 7I 9N[JA2B99Z8 7SOLPLOB O2 X9 S2IS9KO9MC dLO N@8O X9 9IR7R9M LI QLOT 2K 2I OT9 7@OT2KLOB 2V 2OT9K 9NJA2B998C 7IM I2O 82A9AB XB 7IM 2I X9T7AV 2V OT9 9NJA2B99 TLN89AV3e  1#8#2) A%0=)"2'#) B1#8#2) AC+ 64: ',.- 0=/C 0=1C K9PM3 8@X I2N3 92'(( $. DEFGC 1<< (36M =05 ]!3#3 #LK3 5=:<^C S9KO3 M9IL9M 010 F3%3 =0: ]5=:<^3  (@K[OT9KN2K9C OT9 7SOLPLOB N@8O K9A7O9 O2 J2O9IOL7A RK2@J 7SOL2I 2K OT9 XKLIRLIR 2V RK2@J S2NJA7LIO8 O2 OT9 7OO9IOL2I 2V N7I7R9[N9IO3 $I 2OT9K Q2KM8C OT9K9 N@8O X9 9PLM9IS9 OT7O OT9 9NJA2B99 d7O 7IB K9A9P7IO OLN9 2K LI 7IB N7II9K Y2LI9M V2KS98 QLOT 7IB 2OT9K 9NJA2B99C 2K XB TL8 7SOLPLOL98 LIO9IM9M O2 9IAL8O OT9 8@J[J2KO 2V 2OT9K 9NJA2B998 LI 7 S2NN2I 9IM97P2K3e  1#8#2) A%:0=)"2'#) BAACC 6:5 ',.- ::6C ::4;::1 ]5=:4^3 )T9K9 L8 I2 _@98OL2I OT7O "IR9AT7KO 7IM .9LOc 9IR7R9M LI S2IS9KO9M 7SOL2I3 )T9B Y2LI9M O2R9OT9K O2 @KR9 2OT9K 9NJA2B998 O2S7AA (2W `Lcc7 K9R7KMLIR OT9 JLcc7 OLJ LISLM9IO 7IM XK2@RTO OT9LK S2NJA7LIO O2 N7I7R9N9IOZ8 7OO9IOL2I3 H7'2 1#2I7%"'(# J*.C 615 ',.- 55<=C 5546 ]5=:0^3 )T9 SK@SL7A LI_@LKB L8 QT9OT9K 8@ST 7SOLPLOB Q78 JK2O9SO9M @IM9K OT9 +SO3 $I 2KM9K V2K S2IS9KO9M 7SOLPLOB O2 2XO7LI OT9 JK2O9SOL2I 2V %9SOL2I 1C9N[JA2B998 N@8O 8T2Q OT9B Q9K9 9IR7R9M LI 7SOLPLOL98 V2K OT9LK dN@O@7A 7LM 7IM JK2O9SOL2I3e )T9 %@JK9N9 #2@KO T78 ALX9K7AAB S2I8OK@9M OT9 dN@O@7A 7LM 2K JK2O9SOL2Ie SA7@89 2V %9SOL2I 1 O2 LISA@M9 S2IS9KO9M 7SOLPLOL98 XB 9NJA2B998 dO2 LNJK2P9 O9KN8 7IM S2IMLOL2I8 2V 9NJA2BN9IO 2K 2OT9KQL89 LNJK2P9 OT9LK A2O 78 9NJA2B998 OTK2@RT ST7II9A8 2@O8LM9 OT9 LNN9ML7O9 9NJA2B99[9NJA2B9K K9A7OL2I8TLJ3e ,7)"#K+ A%I. $. DEFGC 0/1 F3%3 <<4C <4< ]5=1:^3 dk$lV OT9B NLRTO K9782I7XAB X9 9WJ9SO9M O2 7VV9SO O9KN8 2K S2IMLOL2I8 2V 9NJA2BN9IOCe S2IS9KO9M 7SOLPLOL98 7K9 JK2O9SO9M XB #T7JO9K 13 G2*3% L F**"+ A%I. $. DEFGC 4/0 (36M :54C :5: ]<OT #LK3 5=:5^]J9K S@KL7N^3$I OT7O K9R7KMC OT9 %@[JK9N9 #2@KO A2IR 7R2 98O7XAL8T9M OT7O 9NJA2B998Z 7SOLPLOL98 7K9 JK2O9SO9M QT9IC 78 7 S2IS9KO9M JK2O98OC OT9B K9V@89 O2 Q2Ka LI QT7O OT9B J9KS9LP9 O2 X9 @I87V9 2K @IS2NV2KO7XA9 S2IMLOL2I83 DEFG $. M(=>'%=> J*.C /1> F3%3 = ]5=46^3)T9 -27KM T78 V2@IMC 78 OT9 U9I9K7A #2@I89A 8@RR98O8C 7S[OLPLOB K9A7OLIR O2 9NJA2B998Z A@ISTXK97a8 O2 X9 JK2O9SO9M 7SOLP[LOB3 *2Q9P9KC OT989 S7898 7K9 _@LO9 ML88LNLA7K3 $I MII#(+ A%I.C //= ',.- 5><6C 5><4 ]6>>/^C 7IM 9. G. L!. J@#>'I7( J*.C 660 ',.- 5 ]5=14^C 7IM !NJ A%$#)">#%"C 6== ',.- 11=C 1:< ]5==>^C 9NJA2B998 S2NJA7LI9M 7X2@O OT9 M9IL7A 2K OLN9 ST7IR9 2V 7 K9R@A7KAB 8ST9M@A9M A@ISTXK97a3 *9K9C 2I OT9 2OT9K T7IMC OT9K9 L8 I2 SA7LN OT7O OT9 .98J2IM9IO Q78 LIP2AP9M LI OT9 P2A[@IO7KB 7KK7IR9N9IO OT7O "IR9AT7KO 7IM 2OT9K8 T7M QLOT *9N[NLIRQ7B3 '2K M298 OTL8 S789 LIP2AP9 S2NJA7LIO8 7X2@O N7I7R9[KL7A NL8S2IM@SO3 $I O*8"=I6 J*2P.C 6:< =>0 ]5=:1^C 9NJA2B998 7OO9NJO9M O2 SLKS@A7O9 7 J9OLOL2I 899aLIR OT9 VLKLIR 2V 7 8@J9K[PL82K V2K S@K8LIR 9NJA2B998 LI VK2IO 2V S@8O2N9K83 *9K9C T2Q9P9KC OT9K9 L8 I2 SA7LN OT7O *9NNLIRQ7BZ8 7SOL2I8 Q9K9 LIO9KOQLI9M QLOT 9NJA2B998Z Q2Ka S2IMLOL2I83 $I Q#*2?'7 H72> G=2#7= 1="=7( A%)=27%I# J*.C /// ',.-C :<>C :<5 ]6>>5^C LI8@K7IS9 7R9IO8C 8@XY9SO O2 O9KNLI7OL2I LV OT9B X9[S7N9 7Q7K9 2V VK7@M@A9IO 7SOLPLOB 7IM V7LA9M O2 K9J2KO LOC K9[J2KO9M VK7@M XB 7 8@J9KPL82K3 +A82C LI H'$#JM9+ A%I. $. DEFGC 6=0 (3/M 14:C 1:0 ]4OT #LK3 6>>6^C7I 9NJA2B99 SLKS@[A7O9M 7 J9OLOL2I 7N2IR 2OT9K 9NJA2B998 S7AALIR V2K OT9 K9[N2P7A 2V S9KO7LI 8@J9KPL82K8 X9S7@89 OT9B NL8T7IMA9M V@IM8C O9KNLI7O9M I99M9M 9NJA2B998C 7IM @89M S2NJ7IB V@IM8 O2 OTQ7KO @IL2I 7SOLPLOB3 )T9K9 L8 I2 JK22V T9K9 OT7O *9NNLIR[Q7BZ8 S2IM@SO T7M 7IB 9VV9SO 2I 2K OTK97O O2 OT9 .98J2I[M9IOZ8 JK2J9KOB3)T9 .98J2IM9IOZ8 SLO9M S7898 2V @IJK2O9SO9M S2IM@SO 7A82 V7LA O2 K9P97A 8LNLA7K V7SO J7OO9KI8C X@O JK2PLM9 R9I9K7A LI8LRTO K9R7KMLIR OT9 S2IS9JO 2V dO9KN8 7IM S2IMLOL2I8 2V 9NJA2B[N9IO3e DEFG $. ,(#I"2'I7( &*26#2) E*I7( R;;SC /04 F3%3 040C 014;011 ]5=</^ ]9NJA2B99 SLKS@A7O9M VAL9K8 SKLOLSLcLIR _@7ALOB 2V 9NJA2B9KZ8 XK27MS78O8^\ T#>I*+ A%I. $. DEFGC 1= (3/M <64 ]4OT #LK3 5==4^ ]9NJA2B998 A9VO Q2KaJA7S9 V2K K97[82I8 @IK9A7O9M O2 OT9LK Q2KaLIR S2IMLOL2I8^\ D#3 F'$#2 A%:0=)"2'#) $. DEFGC =0< (36M 56=>C 56=<;56=4 ]0OT #LK3 5==5^ ]9NJA2B998 89IO A9OO9K SKLOLSLcLIR N7I7R9N9IO 7X2@O OT9 P7A@9 2V 7 2I9[OLN9 RLVO^\ U2I@720 9726 O#7("@ J72# J#%"#2C /05 ',.- 406C 40/;400 ]6>>0^ ]I@K898 S7AA9M *97AOT !9[J7KON9IO T2OALI9 K9R7KMLIR OT9 _@7ALOB 2V S7K9 2V J7OL9IO8^\ OJM O#7("@ !#2$'I#) *5 D#3 O7>P)@'2#+ A%I.+ /54 ',.- =5=C =6> ]5==<^ ]9NJA2B99 8JK97M V7A89 K@N2K8 K9A7OLIR O2 7 J9K82I7A ML8J@O9 QLOT T9K 8@J9KPL82K^\ O7227@V) E76# /7@*# F#)*2" J7)'%*C />1 ',.- 5:65 ]5==6^ ]9NJA2B998 ML8OKLX[@O9MALO9K7O@K9 JK2N2OLIR 7 8O2Sa 2JOL2I JA7I O2 J@KST789 T7AV[2QI9K8TLJ 2V OT9 9NJA2B9KZ8 J7K9IO S2NJ7IB^\ O*%07 *5 M>#2'I7 15?.+ //0 ',.- 104C 101 ]6>>5^ ]9NJA2B99 ML8[OKLX@O9M I9Q8A9OO9K LNJABLIR OT7O 7 S2Q2Ka9K Q78 7 T2N2[89W@7A^3$I OT9 ALO9K7A 89I89C LO L8K9782I7XA9 O2 S2I8OK@9 7I 9N[JA2B99Z8 S2NN@ILS7OL2I 78 S2NLIR O2 OT9 dN@O@7A 7LM 7IM JK2O9SOL2Ie 2V 2OT9K S2Q2Ka9K8 QT9I 8T9 LIV2KN8 OT9N OT7O 7 89S@KLOB R@7KM L8 8O97ALIR 2K NL87JJK2JKL7OLIR OT9LK N2I9B 7O Q2Ka3 &I OT9 2OT9K T7IMC "IR9AT7KOC .9LOcC 7IM 2OT9K 9N[JA2B998 P2A@IO7KLAB R7P9 OLJ N2I9B O2 *9NNLIRQ7B3 *9N[NLIRQ7B Q78 8@JJ289M O2 M9ALP9K OT9 N2I9B O2 OT9 JLcc7 M9ALP9KB J9K82I3 "889IOL7AABC "IR9AT7KO 7IM .9LOc Q9K9 S2N[JA7LILIR O2 S2Q2Ka9K8 7X2@O OT9LK J9K82I7A 7KK7IR9N9IO QLOT *9NLIRQ7B3 FIM9K &TL2 A7QC 7 RK7O@LO2@8 X7LAN9IO Q78 SK97O9M QT9I *9NNLIRQ7BC QLOT2@O S2NJ9I87OL2IC 7SS9JO9M OT9 OLJ N2I9B V2K OT9 J@KJ289 2V J788LIR LO 2I O2 OT9 JLcc7 M9ALP9KB J9K82I3 1 &TL2 ?@KL8JK@M9IS9 6M 55>C -7LAN9IO8C %9SOL2I 03 &I OT7O X78L8C OT9 9NJA2B998 N7B T7P9 82@RTO N2I9O7KB K9AL9V LI OT9 A2S7A S2@KO3 !7%0('% $. H'2)" D7"'*%7( G7%6 *5 J'%I'%%7"'C 6> &TL2 +JJ36M 6>>C 6>/ ]&TL2 +JJ3 5=4=^3 $O MLM I2O 7N2@IO O2 OT9VO LI OT9 Q2KaJA7S93  +88@NLIRC 72?=#%0*C *9NLIRQ7BZ8 S2IM@SO 7N2@IO9M O2 OT9VO LI OT9 Q2KaJA7S9C OT9 .98J2IM9IO N7B T7P9 T7M 7 A9[RLOLN7O9 LIO9K98O LI OT9 N7OO9K3 $I 1#"2*P*('"7% ,0')*% J*.C //> ',.- 5>1C 5>: ]5===^C OT9 -27KM T9AM OT7O dS2IS9KI8  F'$g".%+, %D'!$#+)$&'%C$'#34/57X2@O J9OOB S7V9O9KL7 OT9VOe M2 I2O J289 7I d7JJ7K9IO OTK97O O2 9NJA2B99 2K J@XALS 87V9OBe 7IM M2 I2O S7KKB OT9 87N9 d@I@8@[7AAB RK97O Q9LRTOe 78 7I 9NJA2B9KZ8 LIO9K98O LI 9NJA2B99 LAA9R7A MK@R @893 '9P9KOT9A988C OT9 -27KM I2O9M OT7O Q2KaJA7S9 OT9VO L8 7 A9RLOLN7O9 7IM 8@X8O7IOL7A 9NJA2B99 87V9OB S2I8LM9K7OL2I3 )T7O S789C T2Q9P9KC LIP2AP9M OT9 L88@9 2V 7I 9NJA2B9KZ8 M@OBO2 X7KR7LI J@K8@7IO O2 %9SOL2I :]7^]<^C 7IM LO Q2@AM X9 7 8OK9OST O2 9_@7O9 7I 9NJA2B9KZ8 J288LXA9 LIO9K98O LI JK9P9IOLIR J9OOB S7V9[O9KL7 OT9VO QLOT 9NJA2B998Z S2IMLOL2I8 2V 9NJA2BN9IO3 )T9 .98J2IM9IO Q78 9889IOL7AAB M9O7ST9M VK2N OT9 A@IST[2KM9KLIR 7KK7IR9N9IO OT7O OT9 JLcc7 RK2@J T7M QLOT *9NNLIR[Q7B3 )T9 .98J2IM9IOZ8 2IAB LIP2AP9N9IO Q78 OT7O LO JK2PLM9M 9NJA2B998 QLOT 7 5f6 T2@K A@ISTXK97a3 )T9 O98OLN2IB LIMLS7O9M OT7O T7PLIR A@IST M9ALP9K9M Q78 7 X9I9VLO O2 9NJA2B998 X9S7@89 5f6 T2@K Q78 I2O N@ST OLN9 O2 R2 2@O V2K A@IST3 )T7O Q78 7 K9782I7XA9 2X89KP7OL2IC X@O OT9K9 Q78 I2OTLIR O2 JK9P9IO 9N[JA2B998 VK2N XK2QI[X7RRLIR OT9LK A@IST 2K T7PLIR 82N92I9 2OT9K OT7I *9NNLIRQ7B S2AA9SO OT9 N2I9B 7IM JK2S988 OT9 V22M 2KM9K3 FIM9K OT9 SLKS@N8O7IS98C "IR9AT7KOZ8 ML8S@88L2I 2V OT9 JLcc7 OLJ LISLM9IO MLM I2O 7N2@IO O2 JK2O9SO9M 7SOLPLOBC 7 I9S9887KB S2NJ2I9IO LI 98O7XAL8TLIR 7 %9SOL2I :]7^]5^ JKLN7 V7SL9 S7893 )T9K9V2K9C 7AA S7@898 2V 7SOL2I LI OT9 S2NJA7LIO 7K9 V7O7AAB VA7Q9M3#2ISA@8L2I8 2V ,7Q53 )T9 .98J2IM9IO L8 7I 9NJA2B9K 9IR7R9M LI S2NN9KS9 QLOTLI OT9 N97ILIR 2V %9SOL2I 6]6^C ]4^C 7IM ]1^ 2V OT9 +SO363 E7RRL9 "IR9AT7KOZ8 ML8S@88L2I 2V OT9 JLcc7 OLJ LISLM9IO MLM I2O S2I8OLO@O9 S2IS9KO9M JK2O9SO9M 7SOLPLOB 7IMC OT9K9V2K9C OT9 U9I9K7A #2@I89A MLM I2O JK2P9C XB 7 JK9J2IM9K7IS9 2V OT9 9PLM9IS9C OT7O OT9 .98J2IM9IO OTK97O9I9M "IR9AT7KOC JA7S9M T9K @IM9K 8@KP9LAA7IS9C 7IM O9KNLI7O9M T9K LI PL2A7OL2I 2V %9SOL2I :]7^]5^ 2V OT9 +SO304&I OT989 VLIMLIR8 2V V7SO 7IM S2ISA@8L2I8 2V A7Q 7IM 2I OT9 9IOLK9 K9S2KMC $ L88@9 OT9V2AA2QLIR K9S2NN9IM9M01&.!".)T9 S2NJA7LIO L8 ML8NL889M3  04)T9 ML8NL887A 2V OT9 ST7KR98 M@9 O2 OT9 V7LA@K9 O2 JK2P9 JK2[O9SO9M S2IS9KO9M 7SOLPLOB K9IM9K8 LO @II9S9887KB O2 K97ST 7IB V@KOT9K S2ISA@8L2I83 '9P9KOT9A988C 8T2@AM OT9 -27KM ML87RK99 QLOT NB S2I[SA@8L2I8C OT9 VLIMLIR8 2V V7SO 7MMK988 7AA 9A9N9IO8 2V OT9 ST7KR98 7IM JK2PLM9 OT9 -27KM QLOT 7 X78L8 O2 K9IM9K 7I 7AO9KI7OLP9 M9SL8L2I 2I OT9 N9KLO8301$V I2 9WS9JOL2I8 7K9 VLA9M 78 JK2PLM9M XB %9S3 5>6304 2V OT9 -27KMZ8 .@A98 7IM .9R@A7OL2I8C OT9 VLIMLIR8C S2ISA@8L2I8C 7IM K9S[2NN9IM9M &KM9K 8T7AAC 78 JK2PLM9M LI %9S3 5>630: 2V OT9 .@A98C X9 7M2JO9M XB OT9 -27KM 7IM 7AA 2XY9SOL2I8 O2 OT9N 8T7AA X9 M99N9M Q7LP9M V2K 7AA J@KJ28983